EXHIBIT 10.1

STOCK PURCHASE AGREEMENT

by and among

LIVE NATION WORLDWIDE, INC.,

as BUYER

LIVE NATION, INC.,

as BUYER PARENT

CONCERT PRODUCTIONS INTERNATIONAL INC.,
SAMCO INVESTMENTS LTD.,
MICHAEL COHL
AND CERTAIN OTHERS,

as SELLERS

and

CPI ENTERTAINMENT CONTENT (2005), INC.,
CPI ENTERTAINMENT CONTENT (2006), INC.,
GRAND ENTERTAINMENT (ROW), LLC,
CPI INTERNATIONAL TOURING INC. and
CPI TOURING (USA), INC.

as the COMPANIES

Dated as of September 12, 2007

1

TABLE OF CONTENTS

Page

1. Purchase and Sale.

     
1.1
1.2
1.3
1.4
1.5
1.6
  Purchase and Sale
Service Agreement
Termination of Securityholders Agreement
Termination of Credit Agreement
Release of Prior Lockup for Minority Sellers
Further Assurances

2. Closing; Consideration for Purchase.

     
2.1
2.2
2.3
  Closing Date
Consideration for Purchased Interests
Adjustment to Consideration for Purchased Interests

3. Representations and Warranties.

     
3.1
3.2
3.3
3.4
  Representations and Warranties of the Majority Sellers
Representations and Warranties of the Buyer Group
Representations and Warranties of the Sellers
Sellers Disclosure Schedules

4. Covenants.

     
4.1
4.2
4.3
4.4
  Further Actions
No Inconsistent Action
Public Announcements.
2007 Tax Allocations for Grand ROW

5. Additional Closing Actions.

5.1 Closing Deliveries

6. Covenants; Action Subsequent to Closing.

     
6.1
6.2
6.3
  Certain Restrictive Covenants.
NYSE Filing
Deferred Entertainment Investments

7. Indemnification.

     
7.1
7.2
7.3
7.4
7.5
7.6
  Indemnification by the Sellers and Cohl.
Indemnification by the Buyer Group
Indemnification Procedures
Time Limits on Liability; Indemnification Cap.
Right to Indemnification Not Affected By Knowledge or Materiality
Exclusive Remedy

8. Miscellaneous.

     
8.1
8.2
8.3
8.4
8.5
8.6
8.7
8.8
8.9
8.10
8.11
8.12
  Payment of Certain Fees and Expenses
Notices
Entire Agreement
Binding Effect; Benefit
Assignability
Amendment; Waiver
Section Headings
Severability
Counterparts
Applicable Law
Dispute Resolution
Jurisdiction/No Jury Trial

9. Definitions.

     
9.1
9.2
9.3
  Defined Terms
Certain Additional Defined Terms
References

2

LIST OF SCHEDULES AND EXHIBITS TO AGREEMENT

Schedules

         
Schedule 1.1
  -   Number of Purchased Interests to be Sold by each Seller
Schedule 2.2
  -   Allocation of Transaction Shares among the Sellers
Schedule 2.3
  -   Allocation of Adjustment to Consideration among the
Sellers
Schedule 2.3(b)
  -   Worksheet for Calculation of Permitted Dividends for 2006
Schedule 3.1(a)
  -   CPI Companies and Subsidiaries; Jurisdictions
Schedule 3.1(b)(ii)
  -   Capital Structure; Ownership; Subsidiaries; Capital
Contributions
Schedule 3.1(b)(iii)
  -   Entertainment Investments
Schedule 3.1(b)(iv)
  -   Equity Interests
Schedule 3.1(c)
  -   Consents and Approvals
Schedule 3.1(d)(i)
  -   Disclosed Liabilities
Schedule 3.1(d)(ii)
  -   Debt
Schedule 3.1(d)(iii)
  -   Dividends
Schedule 3.1(e)
  -   Assets; Encumbrances
Schedule 3.1(f)(i)
  -   Material Contracts
Schedule 3.1(f)(ii)
  -   Real Estate; Real Estate Leases
Schedule 3.1(f)(iii)
  -   CPI Permits
Schedule 3.1(f)(iv)
  -   Enforceability; No Breach
Schedule 3.1(g)
  -   Legal Proceedings
Schedule 3.1(h)(i)
  -   Insurance Policies
Schedule 3.1(h)(ii)
  -   Insurance Claims
Schedule 3.1(i)
  -   Intellectual Property
Schedule 3.1(j)
  -   Conduct of Business
Schedule 3.1(l)
  -   Environmental Matters
Schedule 3.1(m)
  -   Taxes
Schedule 3.1(n)
  -   Employees
Schedule 3.1(p)
  -   Transactions with Affiliates
Schedule 3.1(q)
  -   Business Relationships

3

Exhibits

Exhibit A – List of Minority Sellers

Exhibit B – Cohl Services Agreement

Exhibit C – Lockup and Registration Rights Agreement

Exhibit D-1 –Share Legend for Minority Seller Shares

Exhibit D-2 –Share Legend for Trust Shares

Exhibit E – Cohl’s Acknowledgments Regarding Future Operations

Exhibit F – Releases

4

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
September 12, 2007 by and among (i) LIVE NATION WORLDWIDE, INC., a Delaware
corporation (“Buyer”) and LIVE NATION, INC., a Delaware corporation (“Buyer
Parent” and together with Buyer, the “Buyer Group”), (ii) SAMCO INVESTMENTS
LTD., a Turks and Caicos company (“Samco”), (iii) MICHAEL COHL (“Cohl”, and
together with Samco, the “Majority Sellers”), (iii) CONCERT PRODUCTIONS
INTERNATIONAL INC., a Barbados IBC corporation (the “Grand Seller”), (iv) the
other sellers identified on Exhibit A (such sellers identified on Exhibit A,
together with the Grand Seller, the “Minority Sellers”; and the Minority Sellers
and the Majority Sellers being sometimes herein collectively called the
“Sellers”), (v) CPI ENTERTAINMENT CONTENT (2005), INC., a Delaware corporation
(“Content 2005”), CPI ENTERTAINMENT CONTENT (2006), INC., a Delaware corporation
(“Content 2006”) and GRAND ENTERTAINMENT (ROW), LLC, a Delaware limited
liability company (“Grand ROW”, and together with Content 2005 and Content 2006,
“Grand”), (vi) CPI INTERNATIONAL TOURING INC., a Barbados IBC corporation (“ROW
Tour”), and CPI TOURING (USA), INC., a Delaware corporation (“USA Tour”, and
together with ROW Tour, “Tour”) (Grand together with Tour, the “Companies”).
Buyer, the Sellers, and the Companies are hereinafter referred to collectively
as the “Parties”.

RECITALS:

1. Buyer currently owns (i) 50.1% of the issued and outstanding shares of
capital stock in USA Tour and ROW Tour, (ii) 50.0% of the issued and outstanding
capital stock in Content 2005 and Content 2006 and (iii) 50.0% of the issued and
outstanding membership interests in Grand ROW (all of the foregoing equity
interests owned by Buyer being herein collectively referred to as the “Existing
Live Nation Equity Interests”).

2. Other than the Existing Live Nation Equity Interests, all of the issued and
outstanding equity interests in the Companies are owned by the Sellers.

3. The Companies conduct their business operations directly and through various
Subsidiaries. Those Subsidiaries and the Companies are herein collectively
referred to as the “CPI Companies”.

4. The Sellers desire to sell to Buyer and Buyer desires to acquire from the
Sellers, all of the issued and outstanding equity interests in the Companies
other than the Existing Live Nation Equity Interests in consideration for the
payment by Buyer of the consideration provided herein, all upon the terms and
conditions hereafter set forth.

5. Buyer Parent controls Buyer through one or more subsidiaries. Buyer Parent
joins in the execution of this Agreement for the purpose of making certain
representations and warranties to, and agreements and covenants with, the
Sellers, including its agreement to issue certain shares of its capital stock as
consideration for this transaction.

6. The Companies join in the execution of this Agreement for the purpose of
evidencing consent to consummation of the foregoing transactions and for the
purpose of making certain covenants and agreements with the Buyer Group.

7. Cohl is a director and/or senior executive officer of each of the Companies
and owns (i) a direct controlling interest in the Grand Seller and (iii) the
interest in Tour described in Schedule 1.1. Cohl joins in the execution of this
Agreement for the purpose of evidencing his consent to the consummation of the
foregoing transactions and for the purpose of making certain representations and
warranties to, and covenants and agreements with, the Buyer Group.

AGREEMENT

In consideration of the premises and of the respective representations,
warranties, covenants, agreements and conditions of the Parties contained
herein, it is hereby agreed as follows:

1. Purchase and Sale.

1.1 Purchase and Sale. Subject to the terms and conditions of this Agreement and
as detailed below, at the Closing, the Sellers shall sell and deliver to Buyer
and Buyer shall purchase from the Sellers the following shares of stock and
other equity interests (the “Purchased Interests”) free and clear of all
Encumbrances (except pursuant to this Agreement and those arising by virtue of
any action taken by or on behalf of Buyer or its Affiliates and restrictions on
transfers that may be imposed by Applicable Laws):

(a) Samco, Cohl and the Minority Sellers shall sell and deliver to Buyer 49,900
shares of the common stock, no par value of ROW Tour, which represents 49.9% of
all of the issued and outstanding capital stock of ROW Tour;

(b) Samco, Cohl and the Minority Sellers shall sell and deliver to Buyer 49,900
shares of the common stock, par value $0.01 of USA Tour, which represents 49.9%
of all of the issued and outstanding capital stock of USA Tour;

(c) The Grand Seller shall sell and deliver to Buyer 500 shares of the common
stock, par value $0.01 of Content 2005, which represents 50.0% of all of the
issued and outstanding capital stock of Content 2005;

(d) The Grand Seller shall sell and deliver to Buyer 500 shares of the common
stock, par value $0.01 of Content 2006, which represents 50.0% of all of the
issued and outstanding capital stock of Content 2006; and

(e) The Grand Seller shall sell and deliver to Buyer 500 units of membership
interests, which represents 50.0% of all of the issued and outstanding units of
membership interests of Grand ROW.

At the Closing, each Seller shall deliver to Buyer certificates evidencing the
number of shares of stock and units of membership interests included within the
Purchased Interests listed next to such Seller’s name on Schedule 1.1, duly
endorsed for transfer or accompanied by duly executed stock powers in a form
acceptable to Buyer.

1.2 Service Agreement. Subject to the terms and conditions of this Agreement, at
the Closing, (i) Cohl will cause KSC Consulting (Barbados) Inc. (“KSC”) to
execute and enter into a Services Agreement with Buyer and all of the Companies
in the form of Exhibit B attached hereto (the “Cohl Services Agreement”) whereby
KSC will agree to provide the services of Cohl to the Companies and the Buyer
Group and (ii) Cohl will join in the execution of the Cohl Services Agreement.
The Cohl Services Agreement, by its own terms, will replace and supersede in all
respects that certain Services Agreement dated May 26, 2006 by and among Cohl,
KSC and the Companies. Buyer and Cohl recognize and agree that this Agreement
serves as partial consideration for the Cohl Services Agreement and that the
Buyer would not have entered into this Agreement but for execution of the Cohl
Services Agreement and the terms provided for therein.

1.3 Termination of Securityholders Agreement. The Companies, the Sellers and
Buyer mutually agree that the Securityholders Agreement dated May 26, 2006 and
entered into by and among such parties is hereby terminated as of the Closing
Date.

1.4 Termination of Credit Agreement. The Buyer and the Companies mutually agree
that the Credit Agreement dated May 26, 2006 and entered into by and among the
Buyer, as lender, and the Companies, as borrowers is hereby terminated as of the
Closing Date.

1.5 Release of Prior Lockup for Minority Sellers. Buyer Parent, on the one hand,
and the Minority Sellers, on the other hand, mutually release one another from
the following obligations to one another under the Prior Lockup Agreement:

(a) Buyer Parent (i) agrees that the 195,467 shares of LN Common Stock (the
“Released Shares”) issued to the Minority Sellers (including the shares
originally issued to CPI Entertainment Rights Inc., the predecessor by
amalgamation to the Grand Seller) pursuant to the Prior Purchase Agreement are
hereby released from the transfer restrictions set forth in Section 4.3 of the
Prior Lockup Agreement and (ii) shall cause new certificates to be issued to the
Minority Sellers in exchange for the existing certificates evidencing the
Released Shares, that do not include a legend referencing the restrictions on
transfer contained in Section 4.3 of the Prior Lockup Agreement but which will
continue to contain a legend substantially similar to the legend attached hereto
as Exhibit D-1.

(b) The Minority Sellers each hereby release Buyer Parent from all of its
obligations under Section 2.1 of the Prior Lockup Agreement concerning the right
to require the inclusion of the Released Shares in certain registration
statements filed under the Securities Act of 1933, as amended.

All other shares of LN Common Stock issued pursuant to the Prior Purchase
Agreement will remain subject to, and benefited by, the terms of the Prior
Lockup Agreement in accordance with the terms thereof.

1.6 Further Assurances. From time to time after the Closing, the Sellers will
execute and deliver, or cause to be executed and delivered, without further
consideration, such instruments of conveyance, assignment, transfer and
delivery, or take such other actions as Buyer may reasonably request in order to
more effectively transfer, convey and assign and deliver to (i) Buyer, and to
place Buyer in possession and control of, any of the Purchased Interests or to
enable Buyer to exercise and enjoy all rights and benefits of the Sellers with
respect thereto, and (ii) the Companies, any assets, interests or rights
relating to the Business which are not currently held by the CPI Companies.

2. Closing; Consideration for Purchase.

2.1 Closing Date. The closing of the transactions provided for in this Agreement
(the “Closing”) shall take place at the offices of Grand, 501 Brickell Key,
Miami, Florida at 10:00 a.m. Eastern Time, on the date hereof (the “Closing
Date”).

2.2 Consideration for Purchased Interests. As consideration for the Purchased
Interests, the Buyer Parent shall issue 6,097,561 shares of LN Common Stock (the
“Transaction Shares”). The Transaction Shares shall be duly authorized, validly
issued, fully paid and non-assessable, and free and clear of all Encumbrances
(except for Encumbrances created pursuant to the Trust Agreement or the Lockup
Agreement and those Encumbrances arising by virtue of any action taken by or on
behalf of the Sellers or their Affiliates and restrictions on transfers that may
be imposed by Applicable Laws). Schedule 2.2 attached hereto sets forth the
allocation of the Transaction Shares between and among the Sellers. The Sellers
acknowledge and agree that the allocation of the Transaction Shares among the
Sellers as set forth on Schedule 2.2 is the sole responsibility of the Sellers,
and the Buyer Group and the Companies shall have no obligation or responsibility
with respect to such allocation. The Parties further agree not to assert, in
connection with any tax return, tax audit or similar proceeding, any allocation
that differs from that set forth on Schedule 2.2. At the Closing, the
Transaction Shares shall be issued as follows:

(a) The number of Transaction Shares allocated to each of the Minority Sellers
on Schedule 2.2 shall be issued to each such Minority Seller at the Closing. The
Transaction Shares issued at the Closing to the Minority Sellers shall be herein
referred to as the “Minority Seller Shares”. The certificates evidencing the
Minority Seller Shares will include a legend in substantially the form of
Exhibit D-1 hereto.

(b) All of the Transaction Shares that are allocated to the Majority Sellers as
set forth on Schedule 2.2 shall be issued to Wells Fargo Bank, National
Association (the “Trustee”) to be held on, subject to and in accordance with the
terms of that certain Trust Agreement (the “Trust Agreement”) executed of even
date herewith by Buyer Parent, as trustor, and Trustee, as trustee. The
Transaction Shares issued to the Trustee at the Closing shall be herein referred
to as the “Trust Shares”. The certificates evidencing the Trust Shares will
include a legend in substantially the form of Exhibit D-2 hereto. As more fully
described in the Trust Agreement, the Trustee will issue, at the Closing, Trust
Certificates (“Trust Certificates”) to each of the Majority Sellers evidencing
each such Majority Seller’s beneficial interests under the Trust Agreement with
respect to the number of Transaction Shares allocated to each such Majority
Seller on Schedule 2.2 hereto.

2.3 Adjustment to Consideration for Purchased Interests.

(a) At the Closing, the Buyer will pay to the Sellers the aggregate sum of
$9,974,342, as an adjustment to the consideration specified in Section 2.2. The
Sellers expressly authorize Buyer to pay this cash adjustment by wire transfer
to a single account designated by the Majority Sellers. Following payment by
Buyer of such amount, the Majority Sellers shall then be exclusively obligated
to allocate such payment among the Sellers as set forth on Schedule 2.3, after
deduction for and payment of attorneys’ fees and other transaction costs
incurred on behalf of the Sellers in connection with this transaction. The
Sellers acknowledge and agree that the allocation and payment of such cash
adjustment among the Sellers as set forth on Schedule 2.3 is the sole
responsibility of the Majority Sellers, and the Buyer Group and the Companies
shall have no obligation or responsibility with respect to such allocation or
payment among the Sellers.

(b) $9,300,000 of the cash adjustment payment payable by Buyer to Seller
pursuant to Section 2.3(a) represents the amount of the Permitted Dividends that
are payable to the Sellers with respect to calendar year 2006. If, at any time
within four (4) years following the Closing, the Buyer or the Majority Sellers
believe that the calculation of the amount of the Permitted Dividends that are
payable to the Sellers with respect to calendar year 2006 should be modified as
a result of any errors in, or subsequent changes that affect, any of the
underlying assumptions or financial amounts included in or otherwise affecting
the original calculation of the amount of the Permitted Dividends, then such
party (the “Contesting Party”) shall deliver to the Buyer or the Majority
Sellers, as the case may be (the “Non-Contesting Party”), a written notice (a
“Permitted Dividends Statement”) setting forth in reasonable detail a good faith
estimate of the amount of Permitted Dividends that are payable to the Sellers
with respect to calendar year 2006. Any such modified amount shall be calculated
in a manner consistent with the calculation of the amount of Permitted Dividends
that are payable to the Sellers with respect to calendar year 2006 in the
worksheet attached hereto as Schedule 2.3(b).

(c) Within thirty (30) days following receipt by the Non-Contesting Party of a
Permitted Dividends Statement, such Non-Contesting Party may deliver written
notice (the “Notice of Disagreement”) to the Contesting Party of any dispute
such party has with respect to the preparation or content of the Permitted
Dividends Statement. The Notice of Disagreement shall describe in reasonable
detail the items contained in the Permitted Dividends Statement that the
Non-Contesting Party disputes and the basis for any such disputes. If the
Non-Contesting Party does not notify the Contesting Party of a dispute with
respect to the Permitted Dividends Statement within such thirty (30) day period
or delivers a notice agreeing with the Permitted Dividends Statement, such
Permitted Dividends Statement will be final, conclusive and binding on the
parties. If the Non-Contesting Party delivers a Notice of Disagreement to the
Contesting Party, the Contesting Party and the Non-Contesting Party shall
negotiate in good faith to resolve such dispute. If the Contesting Party and the
Non-Contesting Party, notwithstanding such good faith effort, fail to resolve
such dispute within thirty (30) days after the Non-Contesting Party advises the
Contesting Party of its objections, then such dispute shall be resolved in
accordance with the terms of clause (f) below.

(d) For purposes of complying with the terms set forth in this Section 2.3, the
Contesting Party and the Non-Contesting Party shall cooperate with each other
and make available to each other and their respective representatives all
information, records, data and working papers, and shall permit reasonable
access to its personnel, as may be reasonably requested in connection with the
preparation and analysis of any Permitted Dividends Statement and the resolution
of any disputes thereunder.

(e) If the final determination of the amount of Permitted Dividends payable to
the Sellers with respect to calendar year 2006, as calculated in accordance with
this Section 2.3, should be—

(i) less than $9,300,000, then the Majority Sellers will be obligated, jointly
and severally, to pay to the Buyer the amount of such difference (and each other
Seller will be obligated to reimburse to the Majority Seller their respective
share of such difference); or

(ii) more than $9,300,000, then the Buyer will be required to pay to the
Majority Sellers the amount of such excess (and the Majority Sellers will be
obligated to pay to the other Sellers their respective share of such excess).

(f) If there should ever be a dispute between the Majority Sellers, on the one
hand, and the Buyer, on the other hand (the “Dividend Disputing Parties”),
regarding the calculation of the amount of the Permitted Dividends that are
payable to the Sellers with respect to calendar year 2006, then the Dividend
Disputing Parties will refer such dispute to Grant Thornton LLP (the
“Arbitrating Accountant”), who shall be engaged as arbitrator hereunder to
settle such dispute as soon as practicable. In connection with the resolution of
any such dispute, the Arbitrating Accountant shall have access to all documents,
records, work papers, facilities and personnel necessary to perform its function
as arbitrator. The Arbitrating Accountant’s function shall be to review only
those items which are in dispute and to resolve the dispute with respect to such
items. The Arbitrating Accountant’s award with respect to any such dispute shall
be final and binding upon the parties hereto, and judgment may be entered on the
award. The Arbitrating Accountant’s fees shall be paid 50% by the Majority
Sellers and 50% by the Buyer, unless the Arbitrating Accountant should determine
that one of the Dividend Disputing Parties’ position was not reasonably taken,
in which case all of the Arbitrating Accountant’s fees shall be paid by that
Dividend Disputing Party.

(g) If this Section 2.3 shall be invoked more than once with respect to a
calculation of the amount of Permitted Dividends payable to the Sellers with
respect to calendar year 2006, then the amounts paid by the Sellers, on the one
hand, and the Buyer, on the other, in connection with previous applications of
this Section 2.3 shall be reflected in the calculation of any amounts payable
pursuant to clause (e) above.

3. Representations and Warranties of the Majority Sellers. Each of the Majority
Sellers, jointly and severally, represents and warrants to the Buyer Group as of
the date hereof, as follows:

(a) Due Organization; Good Standing and Power. Each CPI Company is a corporation
or limited liability company duly organized, validly existing and, if
applicable, in good standing under the laws of the jurisdiction of its
organization. Schedule 3.1(a) sets forth each CPI Company, its ownership and its
jurisdiction of organization. Each CPI Company has the corporate power and
authority to own, lease and operate its assets and to conduct its business as
presently being conducted. No CPI Company is qualified to conduct business in
any foreign jurisdiction and no actions or proceedings to dissolve any of the
CPI Companies are pending.

(b) Validity of Agreement; Capitalization.

(i) Each Seller has the full power and authority to enter into this Agreement
and the other agreements contemplated by this Agreement (the “Ancillary
Agreements”) to which it is a party and to consummate the transactions
contemplated hereby and thereby. This Agreement has been duly executed and
delivered by the Sellers and the Companies and this Agreement constitutes, and
the Ancillary Agreements to which a Seller or a Company is a party, when
executed and delivered by such Party, will constitute a legal, valid and binding
obligation of such Party, enforceable against it in accordance with its terms,
except as the same may be limited by bankruptcy, insolvency or other similar
laws affecting creditors’ rights generally and by general equity principles. The
execution, delivery and performance of this Agreement and the Ancillary
Agreements to which it is a party by each Corporate Seller and Company has been
duly authorized by all requisite corporate action on its part. The Sellers have
made available to the Buyer true and complete copies of the minute books and
stock transfer books or other similar books and records for each Company, each
of which is accurate and complete in all material respects.

(ii) The authorized capital of and the number of issued and outstanding shares
or other equity interests of each Company is as set forth on
Schedule 3.1(b)(ii). Other than the Existing Live Nation Equity Interests, the
record and beneficial ownership of the issued and outstanding shares or other
equity interests of each Company is as set forth on Schedule 3.1(b)(ii), and the
Sellers are the record and beneficial owner of all such shares or other equity
interests as indicated on Schedule 3.1(b)(ii). Except for Entertainment
Investments, Schedule 3.1(b)(ii) sets forth each Subsidiary or other Persons in
which any Company (directly or indirectly) has an equity or other ownership
interest, such Company’s ownership percentage in each such Subsidiary or other
Person and the ownership interest and percentage of any other Person in any
Subsidiary. All of the issued and outstanding shares of each CPI Company that is
a corporation, or interests of each CPI Company that is a limited liability
company, have been duly authorized and validly issued, are fully paid and
nonassessable, have not been issued in violation of any preemptive or similar
rights, and have been issued in compliance in all material respects with all
Applicable Laws. Each CPI Company has paid all required capital contributions to
the extent due and payable with respect to any partnership or limited liability
company which any CPI Company is a member or partner. Grand ROW is a manager
managed limited liability company and is taxed as a partnership for purposes of
federal income taxes. Schedule 3.1(b)(ii) sets forth the current officers,
directors or managers of each Company, and, to the Knowledge of the Majority
Sellers, for each other CPI Company.

(iii) Schedule 3.1(b)(iii) sets forth each investment (collectively, the
“Entertainment Investments”) related to concert promotions, theatrical
productions, documentaries or other entertainment events (collectively, the
“Entertainment Events”) owned by any CPI Company, lists the CPI Company owning
such investment or rights agreement or other asset and the percentage owned of
any such Entertainment Event, the name of the entity that owns the underlying
Entertainment Event, and if such entity is not wholly owned by the CPI
Companies, the name of such entity’s general partner or manager, as applicable,
and all material agreements relating thereto or in connection therewith (the
“Entertainment Agreements”). Except for the Entertainment Investments, none of
(a) the Majority Sellers, (b) the Affiliates of any Majority Seller and (c) the
CPI Companies (directly or indirectly) have (i) an equity or other ownership
interest in any Entertainment Event or (ii) any obligation or other commitment
to purchase, acquire or invest in any Entertainment Event. The Sellers have
previously furnished Buyer with complete and accurate copies of all written
Entertainment Agreements and a written description of all oral Entertainment
Agreements.

(iv) Except as set forth on Schedule 3.1(b)(iv), there are outstanding (1) no
shares of capital stock, other voting securities or other equity interests
(“Equity Interests”) of the CPI Companies, (2) no securities of the CPI
Companies convertible into or exchangeable for Equity Interests of the CPI
Companies, (3) no options, warrants or other rights to acquire from the CPI
Companies, and no obligation of the CPI Companies to issue or sell, any Equity
Interests or any securities of the CPI Companies convertible into or
exchangeable for Equity Interests, and (4) no equity equivalents, interests in
the ownership or earnings, or other similar rights of the CPI Companies. There
are no outstanding obligations of the CPI Companies to repurchase, redeem or
otherwise acquire any Equity Interests except the Deferred Entertainment
Investments pursuant to the terms of this Agreement. The Sellers are the record
and beneficial owner of, and upon consummation of the transactions contemplated
hereby Buyer will acquire, good, valid and marketable title to, all of the
Purchased Interests, free and clear of all Encumbrances, other than (x) those
that may arise by virtue of any actions taken by or on behalf of Buyer or its
Affiliates, (y) restrictions on transfer that may be imposed by Applicable Laws,
and (z) those arising under the terms of this Agreement. Cohl owns a controlling
interest in the Grand Seller. The Grand Seller is the successor by amalgamation
to CPI Entertainment Rights Inc., a Barbados corporation.

(v) The CPI Companies are the record and beneficial owner of, and own good,
valid and marketable title to, all of the equity interests in each Subsidiary
and other Person that are indicated on Schedule 3.1(b)(ii) as being owned
(directly or indirectly) by the Companies, free and clear of all Encumbrances,
other than (x) those that may arise by virtue of any actions taken by or on
behalf of Buyer or its Affiliates, (y) restrictions on transfer that may be
imposed by Applicable Laws, and (z) those arising under the terms of this
Agreement.

(c) No Approvals or Notices Required; No Conflict with Instruments. Except as
set forth on Schedule 3.1(c), the execution, delivery and performance of this
Agreement by the Sellers, Cohl and the Companies and the consummation by them of
the transactions contemplated hereby (i) does not violate (with or without the
giving of notice or the lapse of time or both) or require any consent, approval,
filing or notice under, (ii) does not result in the creation of any Encumbrance
(except pursuant to this Agreement and those arising by virtue of any action
taken by or on behalf of Buyer or its Affiliates and restrictions on transfers
that may be imposed by Applicable Laws) on the Purchased Interests or any Equity
Interests of any CPI Company under, conflict with, or result in the breach or
termination of any provision of, or constitute a default under, or result in the
acceleration of the performance of the obligations of the Sellers or the CPI
Companies under, or (iii) result in the creation of an Encumbrance upon any
asset of the CPI Companies pursuant to: (A) Applicable Law, (B) any Permit
(including liquor licenses), (C) the charters or bylaws of the CPI Companies, or
(D) any instrument or other agreement to which the Sellers or the Companies are
a party or by which any of them or any of their assets are bound or affected.
The Purchased Interests are transferable and assignable to Buyer as contemplated
by this Agreement without the waiver of any right of first refusal or the
consent of any other party being obtained, and there exists no preferential
right of purchase in favor of any Person with respect of any of the Purchased
Interests or the Business other than as disclosed on Schedule 3.1(b)(iii).

(d) Financial Information.

(i) The CPI Companies do not have any liability or obligation, whether accrued,
absolute, contingent, or otherwise, other than (1) those arising under
Entertainment Agreements, the Material Contracts listed on Schedule 3.1(f)(i),
and Minor Contracts not required to be listed on Schedule 3.1(f)(i) pursuant to
Section 3.1(f), and this Agreement and the Ancillary Agreements, (2) those
arising in the ordinary course of business to trade creditors or service
providers, none of which liabilities individually exceed $50,000, and (3) those
identified on Schedule 3.1(d)(i) or Schedule 3.1(d)(ii) (collectively, the
“Disclosed Liabilities”). Schedule 3.1(d) further identifies all accruals or
reserves maintained on the books of the CPI Companies and all accruals and
reserves are adequate to cover the liabilities associated therewith and have
been established in accordance with GAAP and good business practices.

(ii) Except as set forth on Schedule 3.1(d)(ii), the CPI Companies have no
“Debt”. As used herein, the term Debt means, without duplication, (1) all
indebtedness of the CPI Companies for borrowed money, (2) all obligations of the
CPI Companies evidenced by bonds, notes, letters of credit, debentures or other
similar arrangements, (3) all obligations of the CPI Companies as lessees under
leases that have been or should be, in accordance with GAAP, recorded as capital
leases, (4) all guarantees by the CPI Companies of the debts or obligations of
any other Person and (5) all debt, whether or not of the type described in
clauses (1) through (3) above to the extent secured by a lien on the property of
the CPI Companies.

(iii) Except as set forth on Schedule 3.1(d)(iii), since their formation, the
CPI Companies have not (1) declared or paid any dividend or made any other
distribution to their owners, (2) made or authorized any capital expenditures
which individually or in the aggregate would exceed $50,000.00 other than
capital expenditures required by Entertainment Agreements or the Material
Contracts disclosed on Schedule 3.1(f), or (3) entered into any agreement,
commitment or understanding, whether or not in writing, with respect to any of
the foregoing.

(iv) None of the profits or earnings that have been or will be derived from the
promotion of the 2005-2007 Rolling Stones Tour have or shall inure to or for the
benefit of any of the Sellers or any Affiliate of one or more of the Sellers
other than (i) the CPI Companies and (ii) earnings in an amount not to exceed US
$100,000 which will inure to the benefit of the Grand Seller.

(e) Title to Properties; Absence of Liens and Encumbrances. All of the material
assets of the Companies other than the Entertainment Investments are set forth
on Schedule 3.1(e). Each CPI Company owns good and valid title to all of its
assets, free and clear of all Encumbrances, other than the Encumbrances set
forth on Schedule 3.1(e) and other than Permitted Encumbrances.

(f) Properties, Contracts, Permits and Other Data.

(i) Schedule 3.1(f)(i) sets forth all agreements, instruments or other contracts
pertaining to the Business to which the CPI Companies or an Affiliate of the CPI
Companies is a party, the benefits of which are enjoyed by the Business or to
which any of the material assets of the CPI Companies is subject other than
contracts which (1) are Entertainment Agreements or (2) were entered into in the
ordinary course of business and do not restrict the ability of the CPI Companies
to conduct the Business in any jurisdiction or in any manner, and do not involve
the receipt or payment of more than $50,000 individually (the contracts,
agreements or instruments required to be so listed together with the
Entertainment Agreements are herein defined as “Material Contracts” and the
contracts, agreements or instruments not required to be so listed are herein
defined as the “Minor Contracts”).

(ii) The CPI Companies do not own and never have owned any real property.
Schedule 3.1(f)(ii) sets forth the real estate currently leased or held for use
by the CPI Companies other than arrangements for use of entertainment venues for
presentation of any one or more performances of an Entertainment Event (the
“Real Estate”). Schedule 3.1(f)(ii) also sets forth each lease, license or other
occupancy agreement relating to any of the Real Estate (“Real Estate Leases”).
The CPI Companies are not a party or otherwise committed to become a party to
any Real Estate Lease except as set forth on Schedule 3.1(f)(ii), whether as a
lessee, sublessee, lessor, sublessor, licensor, licensee, sublicensor or
sublicensee or otherwise; and

(iii) Schedule 3.1(f)(iii) sets forth the material Permits maintained by any CPI
Company relating to the development, use, maintenance or occupation of the CPI
Companies’ properties, Real Estate, or the operation of the Business (other than
sales and use tax Permits and franchise tax registrations) (the “CPI Permits”).

(iv) Except as set forth on Schedule 3.1(f)(iv), the Material Contracts, Minor
Contracts, Real Estate Leases and CPI Permits are in full force and effect and
are valid and enforceable in accordance with their respective terms, except
where the failure to be in full force and effect and valid and enforceable would
not individually or in the aggregate have a Material Adverse Effect. Except as
set forth on Schedule 3.1(f)(iv), the CPI Companies and their Affiliates are not
in material breach or default in the performance of any obligation under any
Material Contract, Minor Contract, Real Estate Lease or CPI Permit and, to the
Knowledge of the Majority Sellers, no other party thereto is in such a breach or
default and no event has occurred or has failed to occur whereby any of the
other parties thereto have been or will be released therefrom or will be
entitled to refuse to perform thereunder. Except as set forth on
Schedule 3.1(f)(iv), the CPI Companies have all material Permits required for
the conduct of the Business as presently conducted. Except as set forth on
Schedule 3.1(f)(iv), there are no outstanding powers of attorney relating to or
affecting the CPI Companies.

(g) Legal Proceedings. Except as set forth on Schedule 3.1(g), (i) there is no
litigation, proceeding, claim or governmental investigation pending (but with
respect to any concert tour managed by Buyer Group or their Affiliates, this
representation is limited to the actual Knowledge of the Majority Sellers) or,
to the Knowledge of the Majority Sellers, threatened, that seeks relief or
damages against the CPI Companies or any of the respective assets or the
Business or which would prevent the consummation of the transactions
contemplated by this Agreement and (ii) none of the Sellers or the CPI Companies
has been charged with any violation of or, to the Knowledge of the Majority
Sellers, threatened with a charge or violation of, any provision of Applicable
Laws (for purposes of this clause (ii), with respect to the Sellers, the scope
of the representations shall be limited to charges or violations of Applicable
Laws relating to the CPI Companies or the Business). To the Knowledge of the
Majority Sellers, none of the CPI Companies, or their Affiliates, or any
director, officer, employee or agent of any of them has, directly or indirectly,
paid or delivered any fee, commission or other sum of money or item of property
to any broker, finder, agent, governmental official or other Person, in any
matter related to the Business of the CPI Companies, which would be illegal
under Applicable Laws.

(h) Insurance.

(i) Schedule 3.1(h)(i) sets forth the insurance policies relating to the
insurable properties of the CPI Companies and the conduct of the Business other
than those arranged for by the Buyer Group or their Affiliates. All premiums due
and arising thereon have been paid on a current basis and such policies are in
full force and effect.

(ii) Schedule 3.1(h)(ii) sets forth all pending or outstanding insurance claims
of the CPI Companies against the CPI Companies’ insurance companies.

(i) Intellectual Property. Schedule 3.1(i) sets forth the CPI Companies’ right,
title or interest in or to any material Intellectual Property (the “CPI
Intellectual Property”). Except as set forth on Schedule 3.1(i), (i) the CPI
Companies own and/or validly license all of the Intellectual Property necessary
for the conduct of the Business as presently conducted; (ii) to the Knowledge of
the Majority Sellers, there is no reasonable basis for the assertion by any
Person of any claim against Buyer or the CPI Companies with respect to the use
by the CPI Companies of the CPI Intellectual Property; (iii) to the Knowledge of
the Majority Sellers, the CPI Companies are not infringing or violating and have
not infringed or violated, any rights of any Person with respect to the CPI
Intellectual Property described in clause (i); (iv) to the Knowledge of the
Majority Sellers, no other Person is infringing or violating, or has infringed
or violated, any rights of the CPI Companies with respect to the CPI
Intellectual Property; and (v) the CPI Intellectual Property is not subject to
any order, injunction or agreement respecting its use.

(j) Conduct of Business in Compliance with Applicable Laws. Except as set forth
on Schedule 3.1(j), each of the CPI Companies has conducted the Business in
compliance with all Applicable Laws, except as would not, individually or in the
aggregate, have a Material Adverse Effect.

(k) Certain Fees. None of the Companies or their respective officers, directors
or employees, nor the Sellers, on behalf of the Companies or themselves, have
employed any broker or finder or incurred any other liability for any brokerage
fees, commissions or finders’ fees in connection with the transactions
contemplated hereby.

(l) Environmental, Health and Safety Compliance. Except as set forth on
Schedule 3.1(l):

(i) to the Knowledge of the Majority Sellers, each of the CPI Companies is, and
has continuously been, in compliance in all material respects with all
applicable Environmental Laws; and

(ii) neither Cohl nor any of the CPI Companies has received any written notice
or claim that any of the CPI Companies is or may be liable to any Person as a
result of any Hazardous Substances generated, treated or stored at any real
estate at any time leased by the CPI Companies or discharged, emitted, released
or transported from any real estate at any time leased by the CPI Companies in
the conduct of the Business.

(m) Taxes. Except as set forth on Schedule 3.1(m), for the past six years, the
Companies have caused to be timely filed with appropriate federal, state, local,
foreign, provincial and other Governmental Entities all Tax Returns required to
be filed with respect to the CPI Companies or the conduct of the Business and
have paid, caused to be paid, or adequately reserved for on the books of the CPI
Companies all Taxes claimed to be due from or with respect to such Tax Returns
or which are or will become payable with respect to all periods prior to
Closing. Except as set forth on Schedule 3.1(m), no extension of time has been
requested or granted with respect to the filing of any Tax Return or payment of
any Taxes, and no issue has been raised or adjustment proposed by any taxing
authority in connection with any of the CPI Companies’ Tax Returns, and there
are no outstanding agreements or waivers that extend any statutory period of
limitations applicable to any federal, state, local, foreign, or provincial Tax
Returns that include or reflect the use and operation of the CPI Companies, or
the conduct of the Business. Except as set forth on Schedule 3.1(m), none of the
Majority Sellers or any of the CPI Companies have received or have knowledge of
any notice of deficiency, assessment, audit, investigation, or proposed
deficiency, assessment or audit with respect to the CPI Companies or the conduct
of the Business by the CPI Companies from any taxing authority. Except as set
forth on Schedule 3.1(m), none of the CPI Companies has taken action which is
not in accordance with past practice that could defer any liability for Taxes
from any taxable period ending on or before the Closing Date to any taxable
period ending after such date and none of the CPI Companies has consented to the
application of Section 341(f) of the Code. All monies required to be held or
collected by each CPI Company and a portion of any such Taxes to be paid by each
CPI Company to any taxing authority has been collected or withheld and either
paid to the respective taxing authority or set aside in accounts for such
purposes. All foreign, state and local jurisdictions where each CPI Company has
filed Tax Returns since their respective formation are set forth on
Schedule 3.1(m). No claim has been made by any taxing authority in any
jurisdiction not set forth on Schedule 3.1(m) that any CPI Company is or may be
subject to taxation by such jurisdiction. None of the CPI Companies has ever
been a member of any affiliated, consolidated, combined or unitary group, or
filed or been included in a combined, consolidated or unitary tax return, and
none of the CPI Companies are currently under a contractual obligation to
indemnify any other Person with respect to Taxes. None of the CPI Companies is
or ever has been a party to or bound by any Tax sharing, Tax allocation, or
similar agreement or arrangement. Except as set forth on Schedule 3.1(m), none
of the CPI Companies has ever been a member of, or had an interest in, any
partnership, joint venture, trust, limited liability company or other entity,
the taxable income of which is or was required to be taken into account by the
Companies on their tax return in whole or in part.

(n) Labor Matters. The CPI Companies do not have and never have had, any
employees other than Cohl or as set forth on Schedule 3.1(n). Schedule 3.1(n)
sets forth the name, title and current hourly or annualized salary for all
employees of the CPI Companies, together with vacation and severance benefits to
which each employee is entitled.

(o) Employee Benefit Plans and Arrangements. Except for employee benefit plans
sponsored by the Buyer Group, none of the CPI Companies has, or ever has had,
any liability under (or otherwise have been bound with respect to) any employee
benefit plan or other similar arrangement, including (1) any profit-sharing,
deferred compensation, bonus, stock options, equity compensation, stock
purchase, pension, retainer, consulting, retirement, severance or incentive
compensation plan, agreement or arrangement, (2) any welfare benefit plan,
agreement or arrangement or any plan, agreement or arrangement providing for
“fringe benefits” or perquisites to employees, officers, directors or agents,
including but not limited to benefits relating to automobiles, clubs, vacation,
child care, parenting or maternity leave, sabbaticals, sick leave, medical
expenses, dental expenses, disability, accidental death or dismemberment,
hospitalization, life insurance and other types of insurance, (3) any employment
agreement (other than with Cohl), or (4) any other “employee benefit plan”
(within the meaning of Section 3(3) of ERISA).

(p) Transactions with Affiliates. Except for this Agreement and the Ancillary
Agreements and except as set forth on Schedule 3.1(p), none of Cohl nor any
shareholder, director or officer of the CPI Companies or the Corporate Sellers,
and no associate or Affiliate of Cohl or any such shareholder, director or
officer is currently, directly or indirectly, a party to any executory
transaction with the CPI Companies. For the purposes of this Section 3.1(p)
only, an “associate” of any shareholder, director or officer means a member of
the immediate family of such shareholder, director or officer or any
corporation, partnership, trust or other entity in which such shareholder,
director, officer or employee has a substantial ownership or beneficial interest
or is a director, officer, partner or trustee, or Person holding a similar
position.

(q) Business Relationships. Except as set forth on Schedule 3.1(q), none of the
Majority Sellers or the CPI Companies have received any written notice that any
Person or entity with whom the CPI Companies do business will not continue to do
business with such entity after the Closing Date on terms and conditions
substantially the same as those prevailing during the past twelve (12) months,
as a result of the transactions contemplated in this Agreement.

(r) Cohl’s Relationship. Cohl, as an executive officer and member of the board
of directors of Buyer Parent, has been provided with, and is familiar with,
significant and material information regarding the business, assets, results of
operations and financial conditions of the Buyer Group.

(s) No Other Representations Acknowledgement. The Sellers acknowledge that
neither the Buyer Group nor any of their Affiliates or any of their respective
directors, officers, employees, agents, advisors or representatives makes any
representation or warranty, either express or implied, to the Sellers or their
agents or representatives, except for the representations and warranties set
forth in this Agreement (including the Schedules attached hereto), in the
Ancillary Agreements or in any certificate or other instrument delivered in
connection herewith or therewith.

3.2 Representations and Warranties of the Buyer Group. Buyer represents and
warrants to the Sellers as of the date hereof, as follows:

(a) Due Organization; Good Standing and Power. Each of Buyer and Buyer Parent is
a corporation duly organized, validly existing and in good standing under the
laws of Delaware. Each of Buyer and Buyer Parent has all corporate power and
authority to enter into this Agreement and the Ancillary Agreements and to
perform their respective obligations hereunder and thereunder. Each of Buyer and
Buyer Parent has the corporate power and authority to own, lease and operate its
assets and to conduct its business as now conducted. Each of Buyer and Buyer
Parent is duly authorized, qualified or licensed to do business as a foreign
corporation and is in good standing in each jurisdiction in which its right,
title and interest in or to any of its assets or the conduct of its business,
requires such authorization, qualification or licensing, except for the failure
to so qualify or to be in good standing in such other jurisdiction that would
not have a material adverse effect. No action or proceeding to dissolve the
Buyer or Buyer Parent is pending.

(b) Authorization and Validity of Agreement. The execution, delivery and
performance of this Agreement by each of Buyer and Buyer Parent and the
consummation by each of Buyer and Buyer Parent of the transactions contemplated
hereby have been duly authorized by all requisite corporate action on its part.
No other corporate action is necessary for the authorization, execution,
delivery and performance by each of Buyer and Buyer Parent of this Agreement and
the consummation by each of Buyer and Buyer Parent of the transactions
contemplated hereby. This Agreement has been duly executed and delivered by each
of Buyer and Buyer Parent and constitutes a legal, valid and binding obligation
of each of Buyer and Buyer Parent, enforceable against each of Buyer and Buyer
Parent in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency or other similar laws affecting creditors’
rights generally and by general equity principles.

(c) No Approvals or Notices Required; No Conflict with Instruments. Except as
specifically contemplated by this Agreement, the execution, delivery and
performance of this Agreement by each of Buyer and Buyer Parent and the
consummation by it of the transactions contemplated hereby (i) will not violate
(with or without the giving of notice or the lapse of time or both), or require
any consent, approval, filing or notice under any provision of any law, rule or
regulation, court order, judgment or decree applicable to it, and (ii) will not
conflict with, or result in the breach or termination of any provision of, or
constitute a default under, or result in the acceleration of the performance of
its obligations under, its charter or bylaws or any indenture, mortgage, deed of
trust, lease, licensing agreement, contract, instrument or other agreement to
which Buyer or Buyer Parent is a party or by which Buyer or Buyer Parent or any
of their respective assets or properties are bound.

(d) Certain Fees. None of the Buyer Group, nor any of their officers, directors
or employees, on behalf of them, have employed any broker or finder or incurred
any other liability for any brokerage fees, commissions or finders’ fees in
connection with the transactions contemplated hereby.

(e) Capitalization. Buyer Parent’s capital stock consists of (i) 450,000,000
shares of LN Common Stock, of which 65,521,804 shares were outstanding as of
May 4, 2007, and (ii) 50,000,000 shares of preferred stock, par value $.01 per
share, of which no shares are outstanding as of the date hereof. The outstanding
shares of capital stock of Buyer Parent have been duly authorized, validly
issued and fully paid and non-assessable. The Transaction Shares have been duly
authorized and, when issued and delivered to the Minority Sellers and the
Trustee under the terms of this Agreement, will be validly issued and fully paid
and non-assessable.

(f) LN SEC Documents. Buyer Parent has filed or caused to be filed on a timely
basis with the U.S. Securities and Exchange Commission (the “SEC”) all reports,
schedules, forms, statements, exhibits and other documents required to be filed
by it pursuant to the reporting requirements of Section 13 or Section 15(d) of
the Securities Exchange Act of 1934, as amended (“LN SEC Documents”); provided,
however, LN SEC Documents shall not include Forms 3, Forms 4 or any other
filings or reports required to be made by shareholders, officers or directors of
Buyer under the Securities Exchange Act of 1934. None of the LN SEC Documents
contained, when made, any untrue statement of a material fact or omitted to
state a material fact necessary in order to make the statements made, in light
of circumstances under which they were made, not misleading in a material
manner.

(g) No Other Representations Acknowledgement. The Buyer Group acknowledges that
neither Cohl, any Seller, any Company nor any of their Affiliates or any of
their respective directors, officers, employees, agents, advisors or
representatives makes any representation or warranty, either express or implied,
to the Buyer or its agents or representatives, except for the representations
and warranties set forth in this Agreement (including the Schedules attached
hereto), in the Ancillary Agreements or in any certificate or other instrument
delivered in connection herewith or therewith.

3.3 Representations and Warranties of the Sellers. Each of the Sellers,
severally and not jointly, represents and warrants to the Buyer Group as of the
date hereof, as follows:

(a) Each Minority Seller represents that such Minority Seller is acquiring the
Minority Seller Shares for his own account for investment only and not with a
view to offer for sale or other disposition in connection with any distribution
of all or any part thereof (although the disposition of Minority Seller Shares
shall remain within each Minority Seller’s discretion subject to Applicable
Law), except pursuant to an applicable exemption under the Securities Act or a
registration thereunder.

(b) Each Majority Seller represents that it is acquiring the Trust Certificates
(and any Trust Shares that may be subsequently transferred by the Trustee to
such Majority Seller in accordance with the terms of the Trust Agreement) for
its own account for investment only and not with a view to offer for sale or
other disposition in connection with any distribution of all or any part
thereof, except pursuant to an applicable exemption under the Securities Act or
a registration thereunder.

(c) Each Seller represents that such Seller has had access, and reviewed to the
extent he deems appropriate, the LN SEC Documents. Each Seller further
represents that he has had an opportunity to ask questions of and to receive
answers from Buyer Parent regarding Buyer Parent and its business, assets,
results of operations and financial condition and terms and conditions of the
issuance of the Transaction Shares pursuant to the terms hereof.

(d) Each Seller represents that such Seller can bear the economic risk of his
direct or indirect investment in the Transaction Shares and has such knowledge
and experience in financial business matters and that he is capable of bearing
and managing the risk of direct or indirect investment in the Transaction
Shares, and that the Buyer Parent intends to make the filings required to comply
with Regulation D, and that he is an accredited investor as defined in
Regulation D under the Securities Act.

(e) Each Seller understands that the Transaction Shares, when issued to such
Seller or to the Trustee, in the case of the Majority Sellers, will not have
been registered pursuant to the Securities Act or any applicable states
securities law, the Transaction Shares will be characterized as “restricted
securities” under federal securities laws, and that under such laws and
applicable regulations, the Transaction Shares cannot be sold or otherwise
disposed of without registration under the Securities Act or an exemption
therefrom. In this connection, each Seller represents that he is familiar with
Rule 144 promulgated under the Securities Act as currently in effect and
understands that the resale limitations imposed thereby under the Securities Act
and that additional resale limitations will be applicable to a Seller under
Rule 144 if the Seller is deemed to be an affiliate of Buyer Parent under the
Securities Act. Sellers further acknowledge that officers and directors of Buyer
Parent and its Affiliates are subject to further limitations on sales of
securities of Buyer Parent.

(f) In addition to the limitations on the sale or the resale of LN Shares
described in Section 3.3(e), the Majority Sellers and Buyer Parent shall enter
into, at the Closing, a Lockup and Registration Rights Agreement in the form of
Exhibit C attached hereto (the “Lockup Agreement”), which Lockup Agreement shall
provide further limitations on the resale of the Trust Shares. Other than
pursuant to the terms of the Lockup Agreement, Buyer Parent shall be under no
obligation to register any of the Transaction Shares pursuant to the terms of
this Agreement or otherwise.

(g) It is agreed and acknowledged by each Minority Seller that the certificates
representing the Minority Seller Shares shall each conspicuously set forth on
the face or back thereof, a legend in the form of Exhibit D-1 attached hereto.

(h) It is agreed and acknowledged by each Majority Seller that the certificate
representing the Trust Shares shall conspicuously set forth on the face or back
thereof, a legend in the form of Exhibit D-2 attached hereto, which may only be
removed as provided in the Lockup Agreement.

(i) The Majority Sellers expressly acknowledge and agree that (x) the Trust
Certificates are non-transferable except as expressly provided in the Trust
Agreement, (y) the Majority Sellers are only entitled to receive the proceeds
from the sale of the Trust Shares, and not the Trust Shares themselves, except
as expressly provided in the Trust Agreement and/or the Lockup Agreement, and
(z) the Majority Sellers will have no right to vote the Trust Shares while owned
by the Trustee pursuant to the Trust Agreement.

3.4 Sellers Disclosure Schedules. The Sellers Disclosure Schedules are qualified
in their entirety by reference to specific provisions in this Agreement. The
fact that any item of information or references to dollar amounts is contained
in the Sellers Disclosure Schedules shall not be construed to mean that such
information is (i) required to be disclosed by this Agreement or (ii) a basis or
standard for interpreting the terms “materiality,” “materially,” “material” or
“Material Adverse Effect” as used in this Agreement. Nothing in the Sellers
Disclosure Schedules constitutes an admission of any liability or obligation of
the Sellers or any CPI Company to any third party, nor an admission of any
liability or obligation to any third party against the interests of the Sellers
or the CPI Companies. The schedule headings in the Sellers Disclosure Schedules
are for convenience of reference only and shall not be deemed to alter or affect
the express description of the Sellers Disclosure Schedules as set forth in this
Agreement. To the extent applicable, any matter set forth in one section of the
Sellers Disclosure Schedules which could, based solely on the substance of the
disclosure itself, reasonably be determined to be applicable to another section
of the Sellers Disclosure Schedules or to modify another representation or
warranty of the Sellers or the Companies on its face shall be deemed to be set
forth in each other section of the Sellers Disclosure Schedules or to modify the
representation and warranty to which it is applicable.

4. Covenants.

4.1 Further Actions. Subject to the terms and conditions hereof, the Sellers
(with respect to clauses (iii) and (iv) only), Cohl, the Companies and the Buyer
Group will each use their commercially reasonable efforts to take, or cause to
be taken, all action and to do, or cause to be done, all things necessary,
proper or advisable to consummate and make effective the transactions
contemplated by this Agreement, including using commercially reasonable efforts:
(i) to obtain all licenses, Permits, consents, approvals, authorizations,
qualifications and orders of Governmental Entities and parties to contracts with
the CPI Companies or the Buyer Group as are necessary for the consummation of
the transactions contemplated hereby and as have not been obtained prior to the
Closing Date; (ii) to effect all necessary registrations and filings; (iii) to
cause the execution of the various agreements attached hereto as Exhibits; and
(iv) to furnish to each other such information and assistance as reasonably may
be requested in connection with the foregoing. Where the consent of any third
party is required under the terms of any of the CPI Companies’ leases or
contracts to the transactions contemplated by this Agreement, Cohl and the
Companies will use commercially reasonable efforts to obtain such consent on
terms and conditions not less favorable than as in effect on the date hereof.
Cohl, the Companies and the Buyer Group shall cooperate fully with each other to
the extent reasonably required to obtain such consents.

4.2 No Inconsistent Action. No Party shall take any action inconsistent with its
obligations under this Agreement or which could materially hinder or delay the
consummation of the transactions contemplated by this Agreement.

4.3 Public Announcements.

(a) Except as may be required by Applicable Law, none of the Sellers shall issue
any press release or otherwise make any public statements or filings with
respect to this Agreement or the transactions contemplated hereby without the
prior written consent of Buyer.

(b) Except as may be required by Applicable Law or as may be required to satisfy
the rules of any listing exchange upon which the LN Common Stock is listed,
neither Buyer nor any of its Affiliates will issue a separate stand-alone press
release or public announcement that describes the transactions contemplated
hereby unless Cohl has reviewed and approved such stand-alone press release or
public announcement (such approval not to be unreasonably withheld or delayed).
Buyer and its Affiliates shall not be otherwise restricted or constrained in any
public statement concerning this transaction that is made as a part of an
earnings release, investor call or other similar communication that includes
disclosures or discussions about matters other than the transaction contemplated
hereby.

4.4 2007 Tax Allocations for Grand ROW. The Grand Seller and Buyer acknowledge
and agree that, for tax purposes, (i) the books of the Grand ROW will be closed
as of the Closing Date and (ii) the income, gains, losses and deductions
allocable in respect of the Purchased Interests in Grand ROW for the tax year
ending in 2007 shall be prorated between the Grand Seller and Buyer on the basis
of the actual results of the Grand ROW’s operations before and after the Closing
Date. The Grand Seller and Buyer agree that any costs associated with the
closing of Grand ROW’s books as of the Closing Date and the making and recording
of such allocation between the Grand Seller and Buyer will be at the sole cost
and expense of Grand ROW.

5. Additional Closing Actions.

5.1 Closing Deliveries. At the Closing:

(a) Services Agreements. The Cohl Services Agreement shall be executed and
delivered by the Buyer Parent, the Companies, Cohl and KSC.

(b) Certificates Evidencing the Minority Seller Shares. Certificates evidencing
the Minority Seller Shares shall be delivered by the Buyer Parent to the
Minority Sellers, with each such certificate containing a legend in the form of
Exhibit D-1 attached hereto.

(c) Certificates Evidencing the Trust Shares. A certificate evidencing the Trust
Shares shall be delivered by the Buyer Parent to the Trustee, with such
certificate containing a legend in the form of Exhibit D-2 attached hereto.

(d) The Lockup Agreement. The Lockup Agreement shall be executed and delivered
by the Majority Sellers and the Buyer Parent.

(e) Trust Agreement and Trust Certificates. The Trust Agreement shall be
executed and delivered by the Majority Sellers, the Buyer Parent and the
Trustee, and the Trustee shall issue the Trust Certificates to the Majority
Sellers as required by the terms of the Trust Agreement.

(f) Licenses and Consents. All material licenses, Permits, consents, approvals,
authorizations, qualifications and orders of governmental authorities or any
other third parties required to consummate the transactions contemplated by this
Agreement and/or which are reasonably necessary to enable (i) Buyer to own the
Purchased Interests, including each of the consents and approvals listed on
Schedule 3.1(c), and (ii) the Minority Sellers to own the Minority Seller Shares
and (iii) the Trustee to own the Trust Shares, shall have been obtained and
shall be in full force and effect (except as may otherwise be agreed by Buyer as
regards clause (i) above with respect to the approval and consents listed on
Schedule 3.1(c), such agreement to be evidenced by Buyer proceeding with the
Closing).

(g) Legal Opinion with Respect to ROW Tour. The Majority Sellers shall cause to
be delivered legal opinions in the form agreed to by the parties with respect to
ROW Tour.

(h) Other Document Deliveries to Buyer. Buyer shall receive all the
certificates, instruments and documents listed below:

(i) the certificates and instruments contemplated by Section 1.1;

(ii) to the extent required by Buyer, the written resignation of applicable
officers, directors and managers of the CPI Companies, such resignations to be
effective concurrently with the Closing Date;

(iii) the original corporate minute books, and other similar records and files,
relating to each of the CPI Companies;

(iv) certificates from applicable governmental officials of the jurisdiction of
incorporation or organization of each Company as to the legal existence and good
standing of such Company in such jurisdiction;

(v) a letter signed by Cohl confirming his understanding and acknowledgment to
the matters listed on Exhibit E hereto.

(vi) releases in the form attached hereto as Exhibit F executed by the Sellers;
and

(vii) certified copies of all corporate actions taken by the Companies and the
Corporate Sellers to properly authorize the transactions contemplated by this
Agreement or incidental thereto, and such other instruments and documents as
reasonably requested by counsel to the Buyer.

(i) Other Document Deliveries to Sellers. Sellers shall receive certified copies
of all corporate actions taken by the Buyer to properly authorize the
transactions contemplated by this Agreement or incidental thereto and such other
instruments and documents as reasonably requested by counsel to the Sellers.

6. Covenants; Action Subsequent to Closing.

6.1 Certain Restrictive Covenants.

(a) Non-Compete Covenant. In order to allow the Buyer to (x) protect the
valuable and unique trade secrets, confidential information and goodwill of the
CPI Companies and Cohl and (y) realize the full benefit of Buyer’s bargain in
connection with the purchase of the Purchased Interests, the Majority Sellers,
jointly and severally, covenant and agree that they will not, directly or
indirectly, at any time for a period of nine (9) years following the Closing
Date (the “Restricted Period”) (i) carry on, operate, manage, control, or become
interested in or involved with, in any manner, as an owner, director, principal,
agent, officer, employee, partner, consultant, servant, lender or otherwise, any
of the Restricted Activities anywhere in the world or (ii) undertake any
planning, development or preparatory activities in anticipation of the pursuit
of any Restricted Activities anywhere in the world. As used herein, the term
“Restricted Activities” shall mean and include each and all of the following
businesses, operations, activities and undertakings:

(i) All of the businesses, operations, activities and undertakings that are
actually engaged in as of the Closing Date by the Buyer, any of Buyer’s
Affiliates or any of the CPI Companies (collectively, the “Buyer Affiliated
Group”);

(ii) All of the businesses, operations, activities and undertakings that are
proposed, as of the Closing Date, to be engaged in by any member of the Buyer
Affiliated Group but only if Cohl is informed about such proposed businesses,
operations, activities or undertakings;

(iii) Any other Applicable Entertainment Businesses that are actually engaged in
during the Restricted Period by any member of the LN Affiliated Group; and

(iv) Any other Applicable Entertainment Businesses that are proposed, prior to
Cohl ceasing to be a director and an executive officer of the Buyer Group, to be
engaged in by any member of the Buyer Affiliated Group but only if Cohl is
informed about such proposed Applicable Entertainment Business.

As used above, the term “Applicable Entertainment Businesses” shall mean (A) any
and all types of entertainment businesses and (B) other businesses that relate
to or provide services to one or more entertainment businesses. Examples of
businesses that relate to or provide services to entertainment businesses shall
include, without limitation, (i) ticketing businesses, (ii) software businesses
related to ticketing, (iii) financing of artist shows, (iv) design,
manufacturing and distribution of artist merchandise and (v) managing careers of
artists.

(b) Additional Agreements relating to the Non-Compete Covenant. The covenants
and agreements undertaken by the Majority Sellers in Section 6.1(a) are herein
collectively referred to as the “Non-Compete Covenant” and shall be subject to
and modified by the following provisions:

(i) The Majority Sellers represent, acknowledge and agree that the most
significant assets of the CPI Companies are certain personal relationships,
goodwill, trade secrets and other confidential information (collectively, the
“Trade Secrets”), including, without limitation, the Cohl Relationship Goodwill,
that relate to and are crucial in obtaining (i) the rights to produce world-wide
concert tours in the future from major world-renowned musical artists and
entertainers and (ii) other material rights and benefits that will be derived
from those touring relationships with major world-renowned musical artists and
entertainers. The Majority Sellers further represent, acknowledge and agree that
the consideration that Buyer would be willing to pay for the Purchased Interests
would be a small fraction of the amount of the consideration that is being paid
pursuant to this Agreement if the Trade Secrets were not owned and possessed by
the CPI Companies and thereby not included as a part of the rights, benefits and
assets that Buyer is acquiring pursuant to its purchase of the Purchased
Interests. The Majority Sellers recognize and agree that (i) Cohl’s goodwill and
personal relationships in the music and concert industry throughout the world
(“Cohl Relationship Goodwill”) are substantial assets being acquired in
connection with Buyer’s purchase of the Purchased Interests, including Cohl’s
direct and indirect share of the Purchased Interests, as evidenced by the
retention of the services of Cohl after the Closing pursuant to the terms of
Cohl’s Services Agreement and (ii) the Buyer is entering this Agreement in
reliance on Cohl’s agreement to personally refrain from competition and
solicitation as required by the terms of this Section 6.1.

(ii) The Majority Sellers represent, acknowledge and agree that the CPI
Companies are currently engaged, have historically been engaged, and plan to
hereafter be engaged in Restricted Activities throughout all parts of the world
and that in order to protect the value of the Trade Secrets and to allow Buyer
to obtain the full benefit of the bargain of the transaction contemplated by
this Agreement, the Non-Compete Covenant must restrict the undertaking of the
Restricted Activities on a world-wide basis.

(iii) The Majority Sellers represent, acknowledge and agree that underlying the
bargain that has resulted in Buyer Group’s agreement to pay the consideration
for the Purchased Interests is the fundamental understanding and expectation
that the Non-Compete Covenant will be enforceable throughout the Restricted
Period in accordance with its terms. As a result, the Majority Sellers agree
that if, as a result of any action, effort or proceeding by the Majority Sellers
or any of their respective Affiliates, the Non-Compete Covenant should ever be
found to be unenforceable as written or is reformed or otherwise modified by
order of any court or tribunal, then the Sellers will be immediately obligated
to pay to Buyer, without notice or demand, a monetary amount equal to the the
number of days remaining in the portion of the Restricted Period that has not
yet elapsed divided by the total number of days in the entire Restricted Period
multiplied by $125,000,000. The Majority Sellers acknowledge, stipulate and
agree that the enforceability of the Non-Compete Covenant is a condition of
delivering the Trust Shares to the Trustee pursuant to this Agreement, thereby
necessitating the payment of the amounts specified above in lieu of returning
the Trust Shares and any profit received from same. The Majority Sellers
expressly agree and acknowledge that the phrase “unenforceable as written”
(i) refers to a determination, ruling or order that results in the Non-Compete
Covenant not being enforced with respect to activities that fall within the
scope or the terms of the Non-Compete Covenant as written and (ii) does not
refer to any determination, ruling or order that results in a determination that
a particular activity falls outside of the scope and/or terms of the Non-Compete
Covenant as written.

(iv) The Majority Sellers represent, acknowledge and agree that any violation or
breach of the Non-Compete Covenant will cause irreparable damage to Buyer Group
and the CPI Companies, and upon violation or breach of any provision of the
Non-Compete Covenant, Buyer Group shall be entitled to injunctive relief,
specific performance, or other equitable relief against the appropriate party;
provided, however, that this shall in no way limit any other remedies which
Buyer Group may have (including, without limitation, the right to seek actual
monetary damages and to recover the liquidated damages described below).

(v) The Majority Sellers represent, acknowledge and agree that the violation or
breach of the Non-Compete Covenant may result in damages to Buyer Group that are
difficult or impossible to ascertain. The Majority Sellers therefore agree that,
upon any violation or breach of the Non-Compete Covenant by one or more of the
Majority Sellers, Buyer Group shall have the right to recover from the Majority
Sellers as liquidated damages, and not as a penalty, an amount equal to 100% of
the gross revenues received by the Majority Sellers, directly or indirectly,
from the underlying activity that constitutes the violation or breach of the
Non-Compete Covenant; provided further, however, that these provisions shall in
no way limit any other remedies that Buyer Group may have (including, without
limitation, the right to seek actual monetary damages if readily ascertainable
or any equitable relief in the nature of an injunction or specific performance).
The Majority Sellers represent, acknowledge and agree that the measure of
liquidated damages set forth in this clause are reasonable in light of the
nature, type and scope of the damage that would be suffered by Buyer Group in
the event of a breach of the Non-Compete Covenant by any one or more of the
Majority Sellers. While Buyer Group may present arguments, in the alternative,
in a court proceeding seeking recovery of actual monetary damages and liquidated
damages upon an occurrence of a violation of the Non-Compete Covenant, Buyer
Group agrees, stipulates and acknowledges that it shall not be entitled to an
award of both actual monetary damages and liquidated damages in connection with
the same violation of the Non-Compete Covenant.

(vi) The Majority Sellers agree that the Restricted Period shall be extended and
tolled on a day-to-day basis for all periods during which one more of the
Majority Sellers is in violation or breach of the Non-Compete Covenant during
the Restricted Period. This provision is in addition to all other rights and
remedies available to Buyer Group at law, in equity or pursuant to this
Agreement.

(vii) The Majority Sellers expressly acknowledge and agree that all Majority
Sellers will be liable and responsible to Buyer Group in respect of the rights,
remedies and recourses that may be available to Buyer Group at law, in equity or
pursuant to the provisions of this Agreement should any one or more of the
Majority Sellers, directly or indirectly, violate or breach the Non-Compete
Covenant.

(viii) The Majority Sellers hereby grant, convey, assign, set over and transfer,
into trust, for the sole and exclusive benefit of Buyer Group, all property,
assets, proceeds, revenues, profits, income, receipts and other monies (“Trust
Property”) that may be hereafter received or be receivable by any of the
Majority Sellers or any Affiliate of the Majority Sellers that relate to, are
derived from or arise out of any music concert promotion activity that is a
violation of the Non-Compete Covenant. The Majority Sellers hereby expressly
direct and authorize, on behalf of themselves and on behalf of all Affiliates of
the Majority Sellers, any and all third parties (including, without limitation,
ticketing companies, venues, wholesalers, distributors, artist agencies and
artist management) that may ever be in possession of any Trust Property to
deliver and pay over the Trust Property to Buyer Group upon the demand of Buyer
Group, and each of the Majority Sellers shall indemnify, defend and hold
harmless any such third party that hereafter delivers and pays any Trust
Property to Buyer Group from and against any and all claims, demands,
liabilities, losses or obligations arising out of or relating to such payment of
the Trust Property to Buyer Group.

(c) Other Covenants. In order to allow Buyer Group to protect the Trade Secrets
and realize the full benefit of Buyer’s bargain in connection with the purchase
of the Purchased Interests, the Majority Sellers, jointly and severally,
covenant and agree that they will not, directly or indirectly, at any time
during the Restricted Period (i) hire any employee of the Buyer Affiliated Group
or any person that was employed by the Buyer Affiliated Group within six months
immediately preceding such hiring; (ii) solicit or encourage any employee of the
Buyer Affiliated Group to terminate their employment with the Buyer Affiliated
Group; (iii) solicit or encourage any employee of the Buyer Affiliated Group or
any person that was employed by Buyer Affiliated Group within the six months
immediately preceding such solicitation or encouragement to accept employment
with any business, operation, corporation, partnership, association, agency, or
other person or entity with which any Majority Seller may be associated in any
capacity; (iv) request, solicit or procure any present or future customer or
supplier of the Buyer Affiliated Group to curtail or cancel its business with
the Buyer Affiliated Group or (v) solicit or encourage any of the global touring
artists that have previously used the touring or promotion services of any of
the Companies (or their Affiliates) to select or hire a promoter other than the
Buyer Affiliated Group to provide touring or promotion services for a future
tour (including, without limitation, U2, Madonna, Barbra Streisand and the
Rolling Stones).

(d) Reasonableness of Restrictions; Authorization to Modify. The Majority
Sellers represent, acknowledge and agree that the Non-Compete Covenant and the
other covenants in clause (c) (collectively, the “Restrictive Covenants”) are
reasonable in scope and duration and are necessary to protect the value of the
Purchased Interests and the Trade Secrets. If any provision of the Restrictive
Covenants as applied to any party or to any circumstance is adjudged by a court
or other tribunal to be invalid or unenforceable, the same will in no way affect
any other circumstance or the validity or enforceability of the Restrictive
Covenants. If any such provision, or any part thereof, is held to be
unenforceable because of the scope, duration, or geographic area covered
thereby, the Majority Sellers and Buyer Group agree that the court or other
tribunal making such determination shall have the power to reduce the scope
and/or duration and/or geographic area of such provision, and/or to delete
specific words or phrases, and in its reduced form, such provision shall then be
enforceable and shall be enforced.

(e) Material Reliance. The Majority Sellers represent, acknowledge and agree
that the provisions of this Section 6.1 are material provisions of this
Agreement and that the Buyer Group would not have entered into this Agreement
but for these provisions.

6.2 NYSE Filing. As soon as practicable following the Closing, Buyer Parent
shall cause the Transaction Shares to be listed on the New York Stock Exchange,
including filing the notice of issuance of the Transaction Shares as required
pursuant to the rules of the New York Stock Exchange and remitting any required
filing fees.

6.3 Deferred Entertainment Investments. Reference is made to the provisions
contained in Section 6.5 of the Prior Purchase Agreement (the “Deferred
Entertainment Investment Covenants”). The Majority Sellers hereby covenant and
agree with the Buyer Group that, to the extent the Deferred Entertainment
Investment Covenants have not yet been fully and completely performed, the
Majority Sellers shall cause such Deferred Entertainment Investment Covenants to
be fully and finally performed as soon as reasonably practicable after the
execution of this Agreement but in no event later than September 30, 2007.

7. Indemnification.

7.1 Indemnification by the Majority Sellers.

(a) Subject to the provisions of this Article 7, the Majority Sellers, jointly
and severally (without any right of contribution from the Companies) shall
protect, indemnify and hold harmless Buyer, Buyer Parent, the CPI Companies,
each of their permitted assigns, the Affiliates of the Buyer Group, and where
applicable, each officer and director of the Buyer Group and its Affiliates
(collectively, the “Buyer Indemnified Parties”), in respect of any losses,
claims, damages, liabilities, deficiencies, delinquencies, defaults,
assessments, fees, penalties or related costs or expenses, including, but not
limited to, court costs and reasonable attorneys’, and accountants’ fees and
disbursements, without duplication but reduced by any net amount paid to any
such indemnified party or any CPI Company on account thereof by any insurance
policies and other contributions received by any such indemnified party or any
CPI Company from third parties and any reduction in Taxes attributable thereto
(collectively referred to herein as “Damages”), incurred by such Person arising
out of, relating to, or based upon the breach of—

(i) any of the representations and warranties (other than as set forth in
Section 3.3) made by any one or more of the Sellers in this Agreement, including
the Schedules hereto but excluding all Exhibits hereto, or in any certificate or
instrument delivered by or on behalf of the Sellers pursuant to this Agreement;
or

(ii) any the covenants or agreements made by any one or more of the Sellers in
this Agreement, including the Schedules hereto but excluding all Exhibits
hereto, or in any certificate or instrument delivered by or on behalf of the
Sellers pursuant to this Agreement.

(b) Subject to the provisions of this Section 7, each Seller, severally and not
jointly, shall protect, indemnify and hold harmless the Buyer Indemnified
Parties in respect of any Damages incurred by the Buyer Indemnified Parties
arising out of, relating to or based upon the breach of any of such Seller’s
representations and warranties set forth in Section 3.3.

(c) For purposes of this Article 7, the Buyer Indemnified Parties shall not be
deemed to have suffered any Damages arising out of, relating to, or based upon
the breach of any of the representations and warranties or any of the covenants
or agreements made by any of the Sellers under this Agreement to the extent that
any loss, claim, damage, liability, deficiency, delinquency, default,
assessment, fee, penalty or related cost or expense is measured by, imposed upon
or related to the ownership interests of the Buyer Group in the CPI Companies
prior to the Closing Date; provided, however, that this provision shall not be
deemed to alter, amend, modify or supplement any of the representations,
warranties, covenants and agreements of the Sellers under the Prior Purchase
Agreement, which representations, warranties, covenants and agreements shall
remain in force and effect pursuant to the terms of the Prior Purchase
Agreement.

7.2 Indemnification by the Buyer Group. Subject to the provisions of this
Article 7, the Buyer Group shall protect, indemnify and hold harmless each
Seller and its permitted assigns, each Seller’s Affiliates and, where
applicable, each Seller’s officers and directors, in respect of any Damages
incurred by such Person arising out of, relating to, or based upon the breach of
any of the representations, warranties, covenants or agreements made by the
Buyer Group in this Agreement, including the Schedules hereto but excluding all
Exhibits hereto, or in any certificate or instrument delivered by or on behalf
of the Buyer Group pursuant to this Agreement.

7.3 Indemnification Procedures. The obligations and liabilities of each
indemnifying Party hereunder with respect to claims resulting from the assertion
of liability by another Party or third parties shall be subject to the following
terms and conditions:

(a) Any Person (the “Indemnified Party”) making a claim for indemnification (a
“Claim”) against the Buyer Group or the Majority Sellers (the “Indemnifying
Party”) under this Section 7 shall notify each Indemnifying Party thereof in
writing with reasonable details of a Claim promptly after the Indemnified Party
discovers the liability, obligation or facts giving rise to such Claim;
provided, however, the failure of the Indemnified Party to provide prompt notice
of a Claim as contemplated by this Section 7.3(a) shall not affect the right of
the Indemnified Party to be indemnified pursuant to this Article 7 for such
Claim except to the extent such failure materially prejudices the ability of the
Indemnifying Party to defend such Claim.

(b) Any Indemnifying Party will have the right to defend the Indemnified Party
against any third party Claim with counsel of its choice reasonably satisfactory
to the Indemnified Party so long as the Indemnifying Party conducts the defense
of the Claim actively and diligently and in good faith.

(c) So long as the Indemnifying Party is conducting the defense of a third party
Claim in accordance with Section 7.3(b), (i) the Indemnified Party may retain
separate co-counsel at its sole cost and expense and participate in the defense
of the Claim, and (ii) the Indemnifying Party will not consent to the entry of
any judgment or enter into any settlement with respect to the Claim without the
prior written consent of the Indemnified Party (not to be withheld or delayed
unreasonably) unless such judgment or settlement contains an unconditional
release of the Indemnified Party and does not impose any injunctive or other
equitable relief against (or any other obligation on) the Indemnified Party.

(d) In the event any of the conditions in Section 7.3(b) is or becomes
unsatisfied, however, (i) the Indemnified Party may defend against, and consent
to the entry of any judgment or enter into any settlement with respect to, a
third party Claim in any manner it reasonably may deem appropriate (the
Indemnified Party need not obtain any consent from any Indemnifying Party in
connection therewith, but, acting reasonably, will keep informed and consult
with the Indemnifying Party) and (ii) the Indemnifying Party will remain
responsible for any Damages the Indemnified Party may suffer arising out of,
relating to or based upon the Claim to the fullest extent provided in this
Section 7; provided, that in no event shall an Indemnifying Party be responsible
for the fees of more than one law firm, except in the case of a conflict of
interest, or where required to address local law issues or specialized areas of
the law.

7.4 Time Limits on Liability; Indemnification Cap.

(a) The representations and warranties of the Parties shall survive the Closing.
Anything contained in this Agreement to the contrary notwithstanding, the
liability of any Party for indemnity with respect thereto shall only extend to
matters for which a bona fide claim has been asserted by written notice of such
claim with reasonable details delivered to the Indemnifying Party on or before
eighteen (18) months from the Closing Date, except for (i) breaches of the
representations and warranties with respect to Tax matters as set forth in
Section 3.1(m) which will survive for statutory limitation periods, including
any extensions or waivers thereof and (ii) breaches of the representations and
warranties set forth in Section 3.1(b)(ii), Section 3.1(b)(iv) and Section 6.1
which shall survive indefinitely. This Section 7.4 shall not at any time relieve
any Party from the performance of such Party’s agreements, covenants or
undertakings set forth in this Agreement and such agreements, covenants or
undertakings shall survive without limitation.

(b) Notwithstanding anything herein to the contrary, the total liability of the
Majority Sellers to protect, indemnify and to hold harmless the Buyer
Indemnified Parties with respect to Damages pursuant to the provisions of
Section 7.1(a)(i) arising from breaches of representations or warranties shall
not apply to the extent that the amount of such Damages exceed the then CPI
Notional Basket Value Amount; provided that the limitations specified in this
Section 7.4(b) shall not apply with respect to Damages arising from a breach of
the representations and warranties contained in Section 3.1(m) concerning
certain tax matters of the CPI Companies.

(c) Notwithstanding anything herein to the contrary, the total liability for the
Buyer Group to protect, indemnify and hold harmless the Sellers with respect to
Damages pursuant to the provisions of Section 7.2 arising from breaches of
representations or warranties shall not apply to the extent that the amount of
such Damages exceeds the then LN Notional Basket Value Amount.

(d) Notwithstanding anything herein to the contrary, no indemnification claim
may be made under Section 7.1(a)(i) for a breach of a representation or warranty
(the “Threshold Items”) unless and until the aggregate amount of all Damages
sustained or incurred to which the indemnity under Section 7.1(a)(i) for the
Threshold Items would apply exceeds $750,000.00 (the “Threshold Amount”). If
such aggregate Damages for the Threshold Items exceed the Threshold Amount, then
the aggregate liability of the Majority Sellers shall be (subject to the other
provisions of this Section 7.4) for the Damages for the Threshold Items in
excess of the Threshold Amount.

(e) The Majority Sellers shall have the right to deliver or cause the Trustee to
deliver, shares of LN Common Stock (“Payment Shares”) to Buyer Group as payment
of indemnity obligations under Section 7.1 hereof. For these purposes, Payment
Shares will be valued at the closing share price of LN Common Stock on the date
such Payment Shares are delivered to the Buyer Group. All Payment Shares will be
treated first as coming from those shares of LN Common Stock that are not then
subject to the restrictions contained in Section 4.3 of the Lockup Agreement or
Section 4.3 of the Prior Lockup Agreement (collectively, “Unlocked Shares”) and,
after all Unlocked Shares have been so used, second as coming from those shares
of LN Common Stock that are then subject to the restrictions contained in
Section 4.3 of the Lockup Agreement or Section 4.3 of the Prior Lockup
Agreement.

7.5 Right to Indemnification Not Affected By Knowledge or Materiality. The right
to indemnification, payment of Damages or other remedy based on the breach of
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, with respect to the accuracy
or inaccuracy of or compliance with, any such representation, warranty,
covenant, or obligation. The waiver of any condition based on the accuracy of
any representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification, payment of
Damages, or other remedy based on such representations, warranties, covenants,
and obligations. Furthermore, for the purposes of calculating the amount of
Damages arising from any breach or default of any of the representations,
warranties, covenants and agreements contained in this Agreement, the applicable
provisions thereof shall be read and interpreted as if any qualification stated
herein with respect to materiality or material adverse effect was not contained
therein.

7.6 Exclusive Remedy. Except for (i) actions for statutory or common law fraud
or intentional misrepresentation and (ii) actions arising out of or relating to
any violation or breach of the covenants set forth in Section 6.1 of this
Agreement and the non-exclusive remedies provided therein, the remedies provided
in this Article 7 shall be the sole and exclusive remedies available to any
Indemnified Party for monetary compensation with respect to any claim under this
Agreement for a breach or default of any representation, warranty, covenant or
agreement (including the Schedules hereto, but excluding the Exhibits hereto),
but the foregoing shall not preclude any Party from seeking equitable remedies
without compliance or regard to Article 7.

8. Miscellaneous.

8.1 Payment of Certain Fees and Expenses. Sellers and Buyer Group shall pay
their own fees and expenses incurred in connection with the negotiation,
preparation, execution and performance of this Agreement, including, without
limitation, brokers’ fees, attorneys’ fees and accountants’ fees. The CPI
Companies will not incur any expense in connection with this proposed
transaction unless approved by both Buyer and the Majority Sellers.

8.2 Notices. All notices, requests, demands and other communications which are
required or may be given under this Agreement shall be in writing and shall be
deemed to have been duly given if delivered personally or mailed, first class
mail, postage prepaid, return receipt requested, or sent by telecopier, as
follows:

(a) If to the Companies, then the notice must be provided to both the Sellers
and the Buyer.

(b) If to Sellers or Cohl:

Michael Cohl
28 Pine Road
Palm Court
Bellville, St. Michael, Barbados
Telecopier No.: (246) 429-5143

with a copy to:



      John H. Perkins



      Strategy Capital Barbados Inc.



      Palm Court, 28 Pine Road



      Belleville, St. Michael BB11113 Barbados

and

Kaye Scholer LLP
425 Park Avenue
New York, New York 10022
Attention: Gary J. Gartner
Telecopier No.: (212) 836-8689

(c) If to Buyer:

Live Nation Worldwide, Inc.
9348 Civic Center Drive, 4th Floor
Beverly Hills, CA 90210
Attention: Michael Rapino, Chief Executive Officer
Telecopier No.: (310) 867-7054

with a copy to:

     
Live Nation, Inc.
 
9348 Civic Center Drive, 4th Floor
Beverly Hills, CA 90210

Attention:
  Michael Rowles, General Counsel

Telecopier No.: (310) 867-7158

or to such other address as a Party shall have specified by notice in writing to
the other Parties. All such notices, requests, demands and communications shall
be deemed to have been received on the earlier of the date of delivery or on the
fifth Business Day after the mailing thereof.

8.3 Entire Agreement. This Agreement (including the Exhibits and Schedules
hereto) and the Ancillary Agreements constitute the entire agreement between the
Parties and supersedes all prior agreements and understandings, oral and
written, between the Parties with respect to the subject matter hereof.
Notwithstanding the preceding provision or anything else implied hereby, it is
expressly acknowledged and agreed that the Prior Purchase Agreement and the
Prior Lockup Agreement (except as provided in Section 1.5 hereof) shall remain
in full force and effect, in accordance with their respective terms, and shall
not be superseded, amended or replaced by this Agreement or by the Lockup
Agreement.

8.4 Binding Effect; Benefit. This Agreement shall inure to the benefit of and be
binding upon the Parties and their respective heirs, personal representatives,
successors and permitted assigns. Except as provided in or contemplated by
Article 7, which shall confer upon the Persons referred to therein for whose
benefit it is intended the right to enforce such Article, nothing in this
Agreement, expressed or implied, is intended to confer on any Person other than
the Parties or their respective heirs, personal representatives, successors and
permitted assigns, any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

8.5 Assignability. This Agreement shall not be assignable by the Sellers or Cohl
without the prior written consent of Buyer or by Buyer or Buyer Parent without
the prior written consent of the Sellers; provided, however, that Buyer or Buyer
Parent shall be entitled to assign this Agreement, and all of their respective
rights and obligations hereunder to a direct or indirect wholly-owned subsidiary
without the consent of the Sellers or any other party, so long as Buyer or Buyer
Parent, as applicable, guarantees the full performance of the obligations set
forth herein in a manner reasonably satisfactory to Cohl and Samco.

8.6 Amendment; Waiver. This Agreement may be amended, supplemented or otherwise
modified only by a written instrument executed by the Buyer Group and Cohl and
Samco. No waiver by any Party of any of the provisions hereof shall be effective
unless explicitly set forth in writing and executed by the Party so waiving.
Except as provided in the preceding sentence, no action taken pursuant to this
Agreement, including without limitation, any investigation by or on behalf of
any Party, shall be deemed to constitute a waiver by the Party taking such
action of compliance with any representations, warranties, covenants, or
agreements contained herein, and in any documents delivered or to be delivered
pursuant to this Agreement and in connection with the Closing hereunder. The
waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent breach.

8.7 Section Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Agreement.

8.8 Severability. If any provision of this Agreement shall be declared by any
court of competent jurisdiction to be illegal, void or unenforceable, all other
provisions of this Agreement shall not be affected and shall remain in full
force and effect.

8.9 Counterparts. This Agreement may be executed manually or by facsimile or
similar electronic means in any number of counterparts, each of which shall be
deemed to be an original and all of which together shall be deemed to be one and
the same instrument.

8.10 Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Florida without regard to
principles of conflict of law.

8.11 Dispute Resolution. Any dispute, difference or question (“Dispute”) between
the Buyer Group, on the one hand, and the Sellers, the Companies or Cohl, on the
other hand (“Disputing Parties”), other than any equitable relief sought in
connection herewith, shall be resolved in accordance with the following dispute
resolution procedures:

(a) Good Faith Negotiations. The Disputing Parties shall endeavor, in good
faith, to resolve the Dispute through negotiations. If the Parties fail to
resolve the Dispute within a reasonable time not to exceed 30 days, each Party
shall nominate a senior officer or officers of its management to meet at any
mutually agreed location to resolve the Dispute.

(b) Mediation. In the event that the negotiations do not result in a mutually
acceptable resolution, either Disputing Party may require that the Dispute shall
be referred to mediation in Miami, Florida. One mediator shall be appointed by
the agreement of the Disputing Parties. The mediator shall be a suitably
qualified Person having no direct or personal interest in the outcome of the
Dispute. Mediation shall be held within thirty (30) days of a written request
for mediation. In the event the Disputing Parties are unable to agree on a
mediator, the Disputing Parties agree to the appointment of a mediator pursuant
to the Commercial Mediation Rules of the American Arbitration Association. In
the event the Disputing Parties are unsuccessful in their mediation of the
Dispute, or if there is any Dispute about the scope of or the compliance by any
Party with the provisions of Section 8.11, either Disputing Party may require
that the Dispute be settled in accordance with the provisions of Section 8.12.

8.12 Jurisdiction/No Jury Trial. Each Party (A) hereby submits to the exclusive
jurisdiction of the state courts located in Miami, Florida and the federal court
for the Southern District of Florida with respect to all actions brought under
this Agreement and (B) hereby irrevocably agrees that (i) all claims in respect
of such action or proceeding may be heard and determined in such courts and
(ii) no such claim may be filed or pursued in any other court or forum anywhere
in the world. Each Party hereby irrevocably waives, to the fullest extent it may
effectively do so, the defense of an inconvenient forum to the maintenance of
such action or proceeding. Each Party represents, warrants and agrees that the
business operations and offices of certain of the CPI Companies in Florida
provides a significant and material nexus to the State of Florida. EACH PARTY
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER OR RELATING
TO THIS AGREEMENT.

9. Definitions.

9.1 Defined Terms. As used in this Agreement, each of the following terms has
the meaning given it below:

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, such Person.

“Applicable Law” means any statute, law, rule or regulation or any judgment,
order, writ, injunction or decree of any Governmental Entity to which a
specified Person or property is subject.

“Business” shall mean the businesses in which the CPI Companies are currently
engaged, including, without limitation, the business of (i) promoting music
concert tours, (ii) acquiring and exploiting intellectual property rights that
relate to or derive from live entertainment performances, such as DVD rights,
merchandise rights, manuscript rights and film rights, and (iii) producing live
theatrical shows and other live projects (other than music concert tours) and
(iv) acquiring real estate and making other capital expenditures necessary to
conduct the business of any of the Companies.

“Business Day” means any day other than a Saturday or Sunday, on which national
banks in Miami, Florida are required or permitted to be open.

“Code” means the Internal Revenue Code of 1986, as amended and in effect on the
Closing Date.

“Corporate Sellers” means Samco and the Grand Seller.

“CPI Notional Basket” shall mean a hypothetical account that initially contains
1,524,390 shares of LN Common Stock. Each time, if at all, that the Majority
Sellers pay a Claim for Damages pursuant to the provisions of Section 7.1
arising from a breach of a representation or warranty, the CPI Notional Basket
will be reduced by the number of shares of LN Common Stock that has a then
aggregate Market Value equal to the amount of such payment. The number of shares
of LN Common Stock in the CPI Notional Basket shall be appropriately adjusted,
from time to time, for stock splits, reverse splits, stock dividends and other
similar transactions affecting the of LN Common Stock.

“CPI Notional Basket Value Amount” shall mean, as of any time, the aggregate
Market Value of all shares of LN Common Stock in the CPI Notional Basket at such
time; provided, however, if a Notional Cash Out Event should ever occur, then
the CPI Notional Basket Value Amount shall thereafter be equal to, as of any
time, the amount determined as follows:

(i) the aggregate value, determined as of the date of such Notional Cash Out
Event, of the consideration that would have been received in such Notional Cash
Out Event by a hypothetical shareholder that owned the same number of shares of
Buyer Common Stock that are in the CPI Notional Basket at the time of the
Notional Cash Out Event; minus

(ii) the aggregate of all amounts paid by Sellers or Cohl on or after the date
of the Notional Cash Out Event in respect of Claims for Damages pursuant to the
provisions of Section 7.1 arising from a breach of a representation or warranty
made.

“Encumbrances” means liens, charges, pledges, options, mortgages, deeds of
trust, security interests, claims, restrictions (whether on voting, sale,
transfer, disposition or otherwise), licenses, sublicenses, easements and other
encumbrances of every type and description, whether imposed by law, agreement,
understanding or otherwise.

“Environmental Laws” shall mean all treaties, conventions or federal, state or
local laws relating to health, safety or the environment, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act, the Hazardous Material Transportation Act, the Solid Waste Disposal Act, as
amended by the Resource Conservation and Recovery Act, the Clean Air Act, the
Clean Water Act, the Toxic Substances Control Act, the National Environmental
Policy Act, the Oil Pollution Act and the Occupational Safety and Health Act, as
these treaties, conventions or laws have been amended or supplemented, and any
regulations promulgated pursuant thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“GAAP” means generally accepted accounting principles as in effect on the date
of this Agreement.

“Governmental Entity” means any court or tribunal in any jurisdiction (domestic
or foreign) or any public, governmental or regulatory body, agency, department,
commission, board, bureau or other authority or instrumentality (domestic or
foreign).

“Hazardous Substances” means any substance classified under Environmental Laws
as hazardous, toxic, pollutants or contaminants, including without limitation,
friable asbestos and polychlorinated biphenyls.

“Intellectual Property” means patents, trademarks, service marks, trade names,
copyrights, trade secrets, know-how, inventions, and similar rights, and all
registrations, applications, licenses and rights with respect to any of the
foregoing.

“IRS” means the Internal Revenue Service.

“Knowledge of the Majority Sellers” means the actual knowledge of Cohl, Gary
Moss, Mark Norman or Jonathan Linden after reasonable inquiry.

“LN Common Stock” shall mean the common stock of Buyer Parent, par value $.01
per share.

“LN Notional Basket” shall mean a hypothetical account that initially contains
1,524,390 shares of LN Common Stock. Each time, if at all, that Buyer Group pays
a Claim for Damages pursuant to the provisions of Section 7.2 arising from a
breach of a representation or warranty, the LN Notional Basket will be reduced
by the number of shares of LN Common Stock that has a then aggregate Market
Value equal to the amount of such payment. The number of shares of LN Common
Stock in the LN Notional Basket shall be appropriately adjusted, from time to
time, for stock splits, reverse splits, stock dividends and other similar
transactions affecting the LN Common Stock.

“LN Notional Basket Value Amount” shall mean, as of any time, the aggregate
Market Value of all shares of LN Common Stock in the LN Notional Basket at such
time; provided, however, if a Notional Cash Out Event should ever occur, then
the LP Notional Basket Value Amount shall thereafter be equal to, as of any
time, the amount determined as follows:

(i) the aggregate value, determined as of the date of such Notional Cash Out
Event, of the consideration that would have been received in such Notional Cash
Out Event by a hypothetical shareholder that owned the same number of shares of
Buyer Common Stock that are in the LN Notional Basket at the time of the
Notional Cash Out Event;

(ii) the aggregate of all amounts paid by Buyer Group on or after the date of
the Notional Cash Out Event in respect of Claims for Damages pursuant to the
provisions of Section 7.2 arising from a breach of a representation or warranty
made.

“Market Value” shall mean, as of any date, the average closing share price of LN
Common Stock over the three trading days immediately preceding such date in the
New York Stock Exchange (or, if LN Common Stock is no longer listed on the New
York Stock Exchange, such other national exchange (or NASDAQ) on which it is so
listed, and if LN Common Stock is not so listed, the fair market value of a
share of LN Common Stock shall be determined in good faith by the Buyer Parent’s
board of directors).

“Material Adverse Effect” means a material adverse effect on the assets,
business, financial condition or results of operations of the CPI Companies
taken as a whole other than any effect relating the transactions contemplated by
this Agreement.

“Notional Cash Out Event” shall mean any merger, tender offer, exchange offer,
consolidation or similar transaction that results in the shares of LN Common
Stock being transferred or exchanged for cash, securities of an issuer other
than Buyer Parent or some combination of cash and securities of an issuer other
than Buyer Parent.

“Permits” means licenses, permits, franchises, consents, approvals and other
authorizations of or from Governmental Entities.

“Permitted Dividends” shall have the meaning assigned to such term in Section
1(n) of that certain Credit Agreement dated May 26, 2006 and entered into by and
among Buyer, as lender, Buyer Parent, as lender guarantor, and the Companies, as
borrowers.

“Permitted Encumbrances” means (a) Encumbrances for Taxes not yet due and
payable; (b) mechanics’, materialmans’, suppliers’, vendors’ or similar
Encumbrances arising in the ordinary course of business securing amounts which
are not delinquent and for which adequate reserves are kept on the financial
statements and books and records of the appropriate Person; (c) Encumbrances
created pursuant to equipment leases entered into in the ordinary course of
business which encumber the property which is the subject of the lease to the
extent such leases are properly described on Schedule 3.1(f)(ii);
(d) Encumbrances for liens (other than for liens for borrowed money or other
Debt) that do not, individually or in the aggregate, materially reduce the
usefulness or value to the CPI Companies of the encumbered asset; and (e) with
respect to contracts, agreements or instruments, the rights of the other parties
thereto to the extent that such have been disclosed on the Schedules to this
Agreement if required to be so disclosed.

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, enterprise, unincorporated organization
or Governmental Entity.

“Prior Lockup Agreement” shall mean that certain Lockup and Registration Rights
Agreement dated May 26, 2006 and entered into in connection with and as
contemplated by the Prior Purchase Agreement.

“Prior Purchase Agreement” shall mean that certain Stock Purchase Agreement
dated May 26, 2006 and entered into among the same parties to this Agreement
whereby Buyer purchased the Existing Live Nation Equity Interests.

“Proceedings” means all proceedings, actions, claims, suits, investigations and
inquiries by or before any arbitrator or Governmental Entity.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller Representative” shall mean the Seller Representative appointed pursuant
to Section 8.13 from time to time (the initial Seller Representative being
Cohl).

“Sellers Disclosure Schedules” means the Schedules which are made a part of
Section 3.1 and Schedule 6.5.

“Subsidiary” means any corporation more than fifty percent (50%) of whose
outstanding voting securities, or any partnership, joint venture, or other
entity more than fifty percent (50%) of whose total equity interests is owned,
directly or indirectly, by the Company, but shall exclude any Entertainment
Investment.

“Taxes” means any income taxes or similar assessments or any sales, value-added
excise, occupation, use, ad valorem, property, production, severance,
transportation, employment, payroll, franchise, import or custom duties or taxes
or other tax imposed by any United States federal, state or local (or any
foreign or provincial) taxing authority, including any interest, penalties or
additions attributable thereto.

“Tax Return” means any return or report, including any related or supporting
information, with respect to Taxes.

“Treasury Regulations” means one or more treasury regulations promulgated under
the Code by the Treasury Department of the United States.

9.2 Certain Additional Defined Terms. In addition to such terms as are defined
in Section 9.1, the following terms are used in this Agreement as defined in the
Sections of this Agreement referenced opposite such terms:

      Defined Terms   Reference
Agreement
  - Preamble
Ancillary Agreement
  - Section 3.1(b)(i)
Applicable Entertainment Businesses
  - Section 6.1(a)
Arbitrating Accountant
  - Section 2.3(a)
Buyer
  - Preamble
Buyer Affiliated Group
  - Section 6.1(a)(i)
Buyer Group
  - Preamble
Buyer Indemnified Parties
  - Section 7.1(a)
Claim
  - Section 7.3(a)
Closing
  - Section 2.1
Closing Date
  - Section 2.1
Cohl
  - Preamble
Cohl Relationship Goodwill
  - Section 6.1(b)(i)
Cohl Services Agreement
  - Section 1.2
Companies
  - Preamble
Content 2005
  - Preamble
Content 2006
  - Preamble
Contesting Party
  - Section 2.3(b)
CPI Companies
  - Recital 3
CPI Intellectual Property
  - Section 3.1(i)
CPI Permits
  - Section 3.1(f)(iii)
Damages
  - Section 7.1(a)
Debt
  - Section 3.1(d)(ii)
Disclosed Liabilities
  - Section 3.1(d)(i)
Dispute
  - Section 8.11
Disputing Parties
  - Section 8.11
Dividend Disputing Parties
  - Section 2.3(c)
Entertainment Agreements
  - Section 3.1(b)(iii)
Entertainment Events
  - Section 3.1(b)(iii)
Entertainment Investments
  - Section 3.1(b)(iii)
Equity Interests
  - Section 3.1(b)(iv)
Existing Live Nation Equity Interests
  - Recitals
Grand
  - Preamble
Grand ROW
  - Preamble
Grand Seller
  - Premable
Indemnified Party
  - Section 7.3(a)
Indemnifying Party
  - Section 7.3(a)
KSC
  - Section 1.2
LN SEC Documents
  - Section 3.2(f)
Lockup Agreement
  - Section 3.3(e)
Majority Sellers
  - Preamble
Material Contracts
  - Section 3.1(f)(i)
Minor Contracts
  - Section 3.1(f)(i)
Minority Seller Shares
  - Section 2.2(a)
Minority Sellers
  - Preamble
Non-Compete Covenant
  - Section 6.1(b)
Non-Contesting Party
  - Section 2.3(b)
Notice of Disagreement
  - Section 2.3(c)
Parties
  - Preamble
Permitted Dividends Statement
  - Section 2.3(b)
Purchased Interests
  - Section 1.1
Real Estate
  - Section 3.1(f)(ii)
Real Estate Leases
  - Section 3.1(f)(ii)
Released Shares
  - Section 1.5
Restricted Activities
  - Section 6.1(a)
Restricted Period
  - Section 6.1(a)
Restrictive Covenants
  - Section 6.1(d)
ROW Tour
  - Preamble
Samco
  - Preamble
SEC
  - Section 3.2(f)
Sellers
  - Preamble
Threshold Amount
  - Section 7.4(d)
Threshold Items
  - Section 7.4(d)
Tour
  - Preamble
Trade Secrets
  - Section 6.1(b)(i)
Transaction Shares
  - Section 2.2
Trustee
  - Section 2.2(b)
Trust Agreement
  - Section 2.2(b)
Trust Certificates
  - Section 2.2(b)
Trust Property
  - Section 6.1(b)(viii)
Trust Shares
  - Section 2.2(b)
Unlocked Shares
  - Section 7.4(e)
USA Tour
  - Preamble

9.3 References. All references in this Agreement to Sections, paragraphs and
other subdivisions refer to the Sections, paragraphs and other subdivisions of
this Agreement unless expressly provided otherwise. The words “this Agreement”,
“herein”, “hereof”, “hereby”, “hereunder” and words of similar import refer to
this Agreement as a whole and not to any particular subdivision unless expressly
so limited. Whenever the words “include”, “includes” and “including” are used in
this Agreement, such words shall be deemed to be followed by the words “without
limitation”. Each reference herein to a Schedule or Exhibit refers to the item
identified separately in writing by the Parties as the described Schedule or
Exhibit to this Agreement. All Schedules (but not Exhibits) are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. All pronouns and any variations thereof refer to the masculine, feminine
or neuter, singular or plural, as the context may require. All terms defined in
this Agreement in their singular or plural forms have correlative meanings when
used in their plural or singular forms, respectively.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

5

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the date first above written.

          BUYER   LIVE NATION WORLDWIDE, INC.
 
  By: /s/   Michael Rowles
 
       



    Name: Michael Rowles
Title: EVP and GC

          BUYER PARENT   LIVE NATION, INC.
 
  By: /s/   Michael Rowles
 
       



    Name: Michael Rowles
Title: EVP and GC

          CORPORATE SELLERS   SAMCO INVESTMENTS LTD.
 
  By: /s/   Christopher C. Morris
 
       



    Name: Christopher C. Morris
Title: Director
CONCERT PRODUCTIONS INTERNATIONAL, INC.

By: /s/ John H. Perkins
Name: John H. Perkins
Title: Director


         
COHL
  /s/ Michael Cohl  
     
 
  MICHAEL COHL  


6

         
MINORITY SELLERS
(From Exhibit A)
  CHARLES ROSNER BRO
TRUST   NFMAN FAMILY


 
  By: /s/   Zeno Santache
 
       



    Name: Zeno Santache

Title: Authorized Representative

Each of ORION CAPITAL CORPORATION; THE ARTHUR FOGEL/KALEEN LEMMON FAMILY TRUST;
S. STEPHEN HOWARD; GORDON CURRIE; GERALD BARAD; ROMPER HOLDINGS (USA) LTD.;
SURGE VENTURES INC.; D. MARK NORMAN; ERIC KERT; and GARY MOSS; by their duly
authorized attorney

Under power of attorney:

By: /s/ John H. Perkins
Name: John H. Perkins
Title: Attorney-in-Fact


7

          COMPANIES   CPI ENTERTAINMENT CONTENT (2005), INC.
 
  By: /s/   Gary Moss
 
       



    Name: Gary Moss
Title: COO

CPI ENTERTAINMENT CONTENT (2006), INC.

By: /s/ Gary Moss
Name: Gary Moss
Title: COO


CPI INTERNATIONAL TOURING INC.

By: /s/ John H. Perkins
Name: John H. Perkins
Title: Director/Secretary


CPI TOURING (USA), INC.

By: /s/ Gary Moss
Name: Gary Moss
Title: COO


GRAND ENTERTAINMENT (ROW), LLC

By: /s/ Gary Moss
Name: Gary Moss
Title: COO


8

Exhibit A

List of Other Sellers

1. Charles Rosner Bronfman Family Trust

2. Orion Capital Corporation

3. The Arthur Fogel/Kaleen Lemmon Family Trust

4. S. Stephen Howard

5. Gordon Currie

6. Gerald Barad

7. Romper Holdings (USA) Ltd.

8. Surge Ventures Inc.

9. D. Mark Norman

10. Eric Kert

11. Gary Moss

9